 

Exhibit 10.1

 

VENTURE LOAN AND SECURITY AGREEMENT

 

Dated as of March 29, 2019

 

by and among

 

HORIZON TECHNOLOGY FINANCE CORPORATION,

a Delaware corporation

312 Farmington Avenue

Farmington, CT 06032

 

as a Lender and Collateral Agent

 

And

 

MUSTANG BIO, INC.,

a Delaware corporation

377 Plantation Street

Worcester, MA 01605

 

as Borrower

 

Loan A Commitment Amount: $5,000,000

 

Loan B Commitment Amount: $5,000,000

 

Loan C Commitment Amount: $5,000,000

 

Loan D Commitment Amount: $5,000,000

 

Loan A Commitment Termination Date:        March 31, 2019

 

Loan B Commitment Termination Date:         March 31, 2019

 

Loan C Commitment Termination Date:         March 31, 2019

 

Loan D Commitment Termination Date:         March 31, 2020

 

 

 

 

The Lender, Collateral Agent and Borrower hereby agree as follows:

 

AGREEMENT

 

1.  Definitions and Construction.

 

1.1 Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Account Control Agreement” means an agreement reasonably acceptable to Lender
which perfects via control Lender’s and Collateral Agent’s security interest in
Borrower’s deposit accounts and/or securities accounts.

 

“Affiliate” means, with respect to any Person, any other Person that owns or
controls directly or indirectly twenty percent (20%) or more of the stock of
another entity of such Person, or any other Person that controls or is
controlled by or is under common control with such Person and each of such
Person’s officers, directors, managers, joint venturers or partners. For
purposes of this definition, the term “control” of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting Equity Securities, by contract or otherwise and the terms “controlled by”
and “under common control with” shall have correlative meanings.

 

“Agreement” means this certain Venture Loan and Security Agreement by and among
Borrower, Collateral Agent and Lender dated as of the date on the cover page
hereto (as it may from time to time be amended, modified or supplemented in a
writing signed by Borrower, Collateral Agent and Lender).

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Borrower” means Borrower as set forth on the cover page of this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banking institutions are authorized or required to close in Connecticut or
Massachusetts.

 

1

 

 

“Cash Equivalents” means: (a) (i) Dollars held by any Borrower in the ordinary
course of business; (b) securities issued or directly and fully guaranteed or
insured by the United States, or, any agency or instrumentality thereof, having
maturities of not more than two (2) years from the date of acquisition; (c)
certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances issued by any bank or trust company in each case subject to
regulation by the Federal Deposit Insurance Corporation; (d) repurchase
obligations for underlying securities of the types described in clauses (b) and
(c) entered into with any Person referenced in clause (c) above; (e) commercial
paper rated at the time of acquisition thereof at least “A-2” or the equivalent
thereof by S&P or “P-2” or the equivalent thereof by Moody’s; (f) readily
marketable direct obligations issued by any state, commonwealth or territory of
the United States of America, or any political subdivision or taxing authority
thereof, in each case, having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of not more than two years
from the date of acquisition; (g) interests in any investment company or money
market fund or enhanced high yield fund which invests a majority of its assets
in instruments of the type specified in clauses (a) through (f) above; and (h)
any other Investments in cash equivalents as described in Borrower’s investment
policy, as such investment policy has been approved by Lender in writing.

 

“Claim” has the meaning given such term in Section 10.3 of this Agreement.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of Connecticut, as amended from time to time; provided that if by reason of
mandatory provisions of law, the creation and/or perfection or the effect of
perfection or non-perfection of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Connecticut, the term “Code” shall also mean the Uniform
Commercial Code as in effect from time to time in such jurisdiction for purposes
of the provisions hereof relating to such creation, perfection or effect of
perfection or non-perfection.

 

“Collateral” has the meaning given such term in Section 4.1 of this Agreement.

 

“Collateral Agent” means Horizon, or any successor collateral agent appointed by
Lenders.

 

“Commitment Amount” means the Loan A Commitment Amount, the Loan B Commitment
Amount, the Loan C Commitment Amount or the Loan D Commitment Amount, as
applicable.

 

“Commitment Fee” has the meaning given such term in Section 2.6(c) of this
Agreement.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

“Default” means any Event of Default or any event which with the passing of time
or the giving of notice or both would become an Event of Default hereunder.

 

“Default Rate” means the per annum rate of interest equal to five percent (5%)
over the Loan Rate, but such rate shall in no event be more than the highest
rate permitted by applicable law to be charged on commercial loans in a default
situation.

 

“Disclosure Schedule” means Exhibit A attached hereto (as the same may be
updated from time to time).

 

2

 

 

“Disqualified Lender” means any financial institutions, investors or competitors
(and any Affiliates thereof clearly identifiable as such solely on the basis of
the name thereof) designated in writing by Borrower to Lender on or prior to the
date of this Agreement or, upon the prior written consent of Lender, which
consent shall not be unreasonably withheld or delayed, as designated in writing
from time to time after the date of this Agreement; provided, that any
subsequent designation of a competitor as a “Disqualified Lender” hereunder
shall not retroactively apply to disqualify any Persons that have acquired an
interest in the Loans prior to the date of such designation; provided further
that Disqualified Lenders shall exclude any Person that Borrower has designated
as no longer being a Disqualified Lender by written notice delivered to Lender
from time to time.

 

“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting) and (b) all warrants, options and other rights to
acquire any of the foregoing.

 

“ERISA” has the meaning given to such term in Section 7.12 of this Agreement.

 

“Event of Default” has the meaning given to such term in Section 8 of this
Agreement.

 

“Excluded Accounts” means any deposit accounts, securities accounts or other
similar accounts (i) into which there are deposited no funds other than those
intended solely to cover wages and employee benefit payments for employees (and
related contributions to be made on behalf of such employees to health and
benefit plans), provided, however that the amount on deposit in such accounts
does not exceed the amount necessary to fund one complete payroll cycle of
Borrower, plus balances for outstanding checks for wages from prior periods;
(ii) constituting employee withholding accounts and containing only funds
deducted from pay otherwise due to employees for services rendered to be applied
toward the tax obligations of such employees; (iii) into which there are
deposited no funds other than funds constituting cash collateral in accordance
with clause (j) of the definition of Permitted Liens; and (iv) other deposit
accounts, securities accounts or similar accounts if the amount on deposit and
value in security in such account does not exceed $5,000 individually or $25,000
in the aggregate.

 

3

 

 

“Excluded Collateral” means (i) any property and assets the pledge of which
would require governmental consent, approval, license or authorization or is
prohibited or restricted by applicable law (after giving effect to the
applicable anti-assignment provisions of the Code or other applicable law), (ii)
any lease, license or agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto or otherwise
require consent thereunder (after giving effect to the applicable
anti-assignment provisions of the Code or other applicable law), the assignment
of which is expressly deemed effective under the Code or other applicable law
notwithstanding such prohibition (only so long as such consent has not been
obtained and such prohibition exists and only to the extent prohibition is not
created in contemplation of such grant), (iii) motor vehicles, airplanes and
other assets subject to certificates of title (except to the extent a security
interest therein can be perfected by the filing of UCC financing statements),
(iv) letter of credit rights (other than those constituting supporting
obligations of other Collateral) of Borrower below a threshold of $100,000 and
commercial tort claims of Borrower below a threshold of $100,000, (v) all
Intellectual Property, (vi) equipment or other assets otherwise constituting
Collateral owned by Borrower on the date hereof or hereafter acquired that is
subject to a Lien securing purchase money Indebtedness or capital lease
obligations permitted to be incurred pursuant to the provisions of this
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money Indebtedness or capital
lease obligations) validly prohibits the creation of any other Lien on such
equipment or such other asset, (vii) Excluded Accounts, and (viii) nonassignable
licenses or contracts, which by their terms require the consent of the licensor
thereof or another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the Code).

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.

 

“Founders Agreement” means that certain Second Amended and Restated Founders
Agreement, dated July 26, 2016, by and between Borrower and Fortress Biotech,
Inc.

 

“Funding Certificate” means a certificate executed by a duly authorized
Responsible Officer of Borrower substantially in the form of Exhibit B or such
other form as Lender may agree to accept.

 

“Funding Date” means any date on which a Loan is made to or on account of
Borrower under this Agreement.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.

 

“Good Faith Deposit” has the meaning given such term in Section 2.6(a) of this
Agreement.

 

“Governmental Authority” means (a) any federal, state, county, municipal or
foreign government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, or (c) any court or administrative tribunal.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

 

“Horizon” means Horizon Technology Finance Corporation.

 

4

 

 

“Indebtedness” means, with respect to any Person, the aggregate amount of,
without duplication, (a) all obligations of such Person for borrowed money, (b)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade payables aged less than
one hundred eighty (180) days or being contested, challenged or disputed in good
faith), (d) all capital lease obligations of such Person (other than any such
leases which in accordance with GAAP, as in effect on or prior to December 31,
2018, were not required to be capitalized), (e) all obligations or liabilities
of others secured by a Lien on any asset of such Person, whether or not such
obligation or liability is assumed, (f) all obligations or liabilities of others
in the nature of Indebtedness set forth in clauses (a), (b), (c), (d), (e), and
(g) of this definition, guaranteed by such Person, and (g) any other obligations
or liabilities which are required by GAAP to be shown as debt on the balance
sheet of such Person.

 

“Indemnified Person” has the meaning given such term in Section 10.3 of this
Agreement.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title and interest in and to patents, patent rights (and applications and
registrations therefor and divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same), trademarks and service marks
(and applications and registrations therefor and the goodwill associated
therewith), whether registered or not, inventions, copyrights (including
applications and registrations therefor and like protections in each work or
authorship and derivative work thereof), whether published or unpublished, mask
works (and applications and registrations therefor), trade names, trade styles,
software and computer programs, source code, object code, trade secrets,
licenses, methods, processes, know how, drawings, specifications, descriptions,
and all memoranda, notes, and records with respect to any research and
development, all whether now owned or subsequently acquired or developed by such
Person and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media (but not including
embedded computer programs and supporting information included within the
definition of “goods” under the Code).

 

“Interest Only Extension Milestone” means Borrower providing Lender with
evidence reasonably satisfactory to Lender that Borrower has (a) on or before
October 1, 2020 filed an Investigational New Drug Application with the United
States Food and Drug Administration with respect to Borrower’s multicenter
pivotal Phase 1/2 trial for CS1 directed CAR-T (MB-104) and (b) as of October 1,
2020, has cash and Cash Equivalents on deposit in accounts over which Lender
maintains an Account Control Agreement in an aggregate amount of not less than
Twenty Million Dollars ($20,000,000).

 

“Internal Revenue Code” has the meaning given such term in Section 5.19 of this
Agreement.

 

“Investment” means the purchase or acquisition of any capital stock, equity
interest, or any obligations or other securities of, or any interest in, any
Person, or the extension of any advance, loan, extension of credit or capital
contribution to, or any other investment in, or deposit with, any Person.

 

5

 

 

“Landlord Agreement” means an agreement substantially in the form provided by
Lender to Borrower or such other form as Lender may agree to accept.

 

“Lender” means the Lender as set forth on the cover page of this Agreement.

 

“Lender’s Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, documentation, drafting, amendment, modification, administration,
perfection and funding of the Loan Documents; and all of Lender’s attorneys’
fees, costs and expenses incurred in enforcing or defending the Loan Documents
(including fees and expenses of appeal or review), including the exercise of any
rights or remedies afforded hereunder or under applicable law, whether or not
suit is brought, whether before or after bankruptcy or insolvency, including all
fees and costs incurred by Lender in connection with such Lender’s enforcement
of its rights in a bankruptcy or insolvency proceeding filed by or against
Borrower, any Subsidiary or their respective Property.

 

“LIBOR Rate” means, for a given date of determination, the one-month LIBOR Rate
(rounded to the nearest one hundredth percent) reported in the Wall Street
Journal on such date.

 

“Lien” means any voluntary or involuntary security interest, pledge, bailment,
lease, mortgage, hypothecation, conditional sales and title retention agreement,
encumbrance or other lien with respect to any Property in favor of any Person.

 

“Loan” means each advance of credit by Lender to Borrower under this Agreement.

 

“Loan A” means the advance of credit by Lender to Borrower under this Agreement
in the Loan A Commitment Amount.

 

“Loan A Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan A Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

“Loan A Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 

“Loan Amortization Date” means, with respect to each Loan, the Payment Date on
which Borrower is required, pursuant to Section 2.2 (a) below, to commence
making equal payments of principal plus accrued interest on the outstanding
principal amount of such Loan.

 

“Loan B” means the advance of credit by Lender to Borrower under this Agreement
in the Loan B Commitment Amount.

 

“Loan B Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan B Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

6

 

 

“Loan B Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 

“Loan C” means the advance of credit by Lender to Borrower under this Agreement
in the Loan C Commitment Amount.

 

“Loan C Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan C Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

“Loan C Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 

“Loan D” means the advance of credit by Lender to Borrower under this Agreement
in the Loan D Commitment Amount.

 

“Loan D Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan D Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

“Loan D Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Warrants,
any Landlord Agreement, any Account Control Agreement and all other documents,
instruments and agreements entered into in connection with this Agreement.

 

“Loan Rate” means, with respect to each Loan, the per annum rate of interest
equal to 9.00% plus the amount by which the one month LIBOR Rate (rounded to the
nearest one hundredth percent), as reported in the Wall Street Journal exceeds
2.50%, provided, however that to the extent LIBOR (a) is no longer reported in
the Wall Street Journal, (b) is no longer widely used as a benchmark market rate
for new facilities of this type, or (c) becomes permanently unavailable, Lender
shall select a successor benchmark rate, which successor rate shall be applied
in a manner consistent with market practice, or if there is no consistent market
practice, such successor rate shall be applied in a manner reasonably determined
by Lender. Notwithstanding the foregoing, in no event shall the Loan Rate be
less than 9.00%.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, operations or Properties of Borrower, (b) the ability of
Borrower to perform its Obligations under the Loan Documents or (c) the
Collateral or Collateral Agent’s or Lender’s security interest in the
Collateral.

 

7

 

 

“Management Services Agreement” means that certain Management Services
Agreement, dated as of March 13, 2015, by and among Borrower and Fortress
Biotech, Inc., as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Maturity Date” means, with respect to each Loan, forty-two (42) months from the
first day of the month next following the month in which the Funding Date for
such Loan occurs, or if earlier, the date of acceleration of such Loan following
an Event of Default or the date of prepayment, whichever is applicable.

 

“Note” means each promissory note executed in connection with a Loan in
substantially the form of Exhibit C attached hereto.

 

“Obligations” means all debt, principal, interest, fees, charges, expenses and
attorneys’ fees and costs and other amounts, obligations, covenants, and duties
owing by Borrower to Collateral Agent or Lender of any kind and description
(whether pursuant to or evidenced by the Loan Documents (other than the
Warrants), or by any other agreement between Lender and Borrower (other than the
Warrants), and whether or not for the payment of money), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including all Lender’s Expenses.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate executed by a Responsible Officer
substantially in the form of Exhibit E or such other form as Lender may agree to
accept.

 

“Payment Date” has the meaning given such term in Section 2.2(a) of this
Agreement.

 

“Permitted Indebtedness” means and includes:

 

(a) Indebtedness of Borrower to Lender under the Loan Documents;

 

(b) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

 

(c) Indebtedness of Borrower existing on the date hereof and set forth on the
Disclosure Schedule;

 

(d) intercompany Indebtedness owed by any Subsidiary to Borrower or any
wholly-owned Subsidiary, as applicable; provided that, if applicable, such
Indebtedness is also permitted as a Permitted Investment and, in the case of
such Indebtedness owed to Borrower, such Indebtedness shall be evidenced by one
or more promissory notes;

 

(e) Indebtedness to trade creditors incurred in the ordinary course of business,
including Indebtedness incurred in the ordinary course of business with
corporate credit cards;

 

(f) Indebtedness that also constitutes a Permitted Investment;

 

8

 

 

(g) reimbursement obligations in connection with letters of credit that are
secured by cash or Cash Equivalents and issued on behalf of the Borrower or a
Subsidiary thereof in an amount not to exceed $1,000,000 at any time
outstanding;

 

(h) intercompany Indebtedness as long as either (A) each of the obligor and the
obligee under such Indebtedness is a Borrower or a Subsidiary that has executed
a guarantee in accordance with Section 7.8(b), or (B) such intercompany
Indebtedness otherwise constitutes a Permitted Investment;

 

(i) guarantees by Borrower or any of its Subsidiaries of Indebtedness of
Borrower or any other Subsidiary, provided that (1) the Indebtedness so
guaranteed is otherwise permitted by this definition of Permitted Indebtedness,
and (2) guarantees by Borrower of Indebtedness of any Subsidiary that is not a
Borrower or a guarantor pursuant to Section 7.8(b) shall, in each case,
constitute a Permitted Investment;

 

(j) Indebtedness owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty, liability
insurance, self-insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(k) Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) including those
incurred to secure health, safety and environmental obligations, in each case
provided in the ordinary course of business;

 

(l) Indebtedness comprised of performance based milestones, earnouts or
royalties in the ordinary course of business or in connection with a Permitted
Investment;

 

(m) Indebtedness consisting of the financing of insurance premiums;

 

(n)  endorsement of instruments or other payment items for deposit in the
ordinary course of business and Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business;

 

(o) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness under subsection (c) above; provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower; and

 

(p) other Indebtedness not to exceed $100,000 at any time.

 

“Permitted Investments” means and includes any of the following Investments as
to which Collateral Agent and Lender have a perfected security interest (except,
in each case, to the extent constituting Excluded Collateral):

 

9

 

 

(a) Deposits and deposit accounts with commercial banks organized under the laws
of the United States or a state thereof to the extent: (i) the deposit accounts
of each such institution are insured by the Federal Deposit Insurance
Corporation up to the legal limit; and (ii) each such institution has an
aggregate capital and surplus of not less than One Hundred Million Dollars
($100,000,000);

 

(b) Investments in marketable obligations issued or fully guaranteed by the
United States and maturing not more than one (1) year from the date of issuance;

 

(c) Investments in open market commercial paper rated at least “A1” or “P1” or
higher by a national credit rating agency and maturing not more than one (1)
year from the creation thereof;

 

(d) Investments pursuant to or arising under currency agreements or interest
rate agreements entered into in the ordinary course of business;

 

(e) Investments existing on the date hereof which are disclosed in the
Disclosure Schedule;

 

(f) Cash Equivalents;

 

(g) to the extent constituting Investments, any transactions permitted pursuant
to Section 7.5 or Section 7.6;

 

(h) Investments accepted in connection with Permitted Transfers;

 

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(j) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business;

 

(k) Investments consisting of travel advances in the ordinary course of
business;

 

(l) Investments in newly-formed Subsidiaries (other than Foreign Subsidiaries),
provided that each such Subsidiary enters into a guaranty or becomes a Borrower
promptly after its formation by Borrower and execute such other documents as
shall be reasonably requested by the Collateral Agent;

 

(m)  joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the licensing of technology, the development of
technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed $250,000 in the aggregate in any fiscal
year;

 

10

 

 

(n) acquisitions of licenses or sublicenses and similar arrangements for the use
of Intellectual Property in the ordinary course of business;

 

(o) Investments resulting from pledges or deposits described in clause (j) of
the definition of Permitted Liens or otherwise resulting from Permitted Liens;

 

(p) any Investments as contemplated by clause (r) of the definition of Permitted
Transfers;

 

(q) Investments solely to the extent such Investments reflect an increase in the
value of Investments otherwise constituting a Permitted Investment;

 

(r) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

 

(s) loans or advances to partners, consultants and employees of any Borrower or
any Subsidiary for relocation, entertainment, travel expenses, or similar
expenditures (including payments of taxes) in an aggregate amount not to exceed
$50,000 at any time outstanding;

 

(t) guarantees by any Borrower or any Subsidiary of leases (other than in
relation to capital lease obligations), contracts, or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business; and

 

(u) other Investments aggregating not in excess of Two Hundred Fifty Thousand
Dollars ($250,000) at any time.

 

“Permitted Liens” means and includes:

 

(a) the Liens created by this Agreement;

 

(b) Liens for fees, taxes, levies, imposts, duties or other governmental charges
of any kind which are not yet delinquent or which are being contested in good
faith by appropriate proceedings which suspend the collection thereof (provided
that such appropriate proceedings do not involve any substantial danger of the
sale, forfeiture or loss of any material item of Collateral which in the
aggregate is material to Borrower and that Borrower has adequately bonded such
Lien or reserves sufficient to discharge such Lien have been provided on the
books of Borrower);

 

(c) Liens identified on the Disclosure Schedule;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings (provided that such appropriate
proceedings do not involve any substantial danger of the sale, forfeiture or
loss of any material item of Collateral or Collateral which in the aggregate is
material to Borrower and that Borrower has adequately bonded such Lien or
reserves sufficient to discharge such Lien have been provided on the books of
Borrower);

 

11

 

 

(e) the following deposits, to the extent made in the ordinary course of
business: deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

 

(f) leasehold interests in leases or subleases;

 

(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

 

(h) statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms;

 

(i) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

 

(j) (A) Liens on cash or Cash Equivalents securing obligations permitted under
clause (g) of the definition of Permitted Indebtedness and (B) security deposits
in connection with real property leases, the combination of (A) and (B) in an
aggregate amount not to exceed $1,500,000 at any time;

 

(k) Liens (1) of a collecting bank arising in the ordinary course of business
under Section 4-208 (or Section 4-210, as applicable) of the Uniform Commercial
Code in effect in the relevant jurisdiction covering only the items being
collected upon or (2) in favor of a banking or other financial institution
arising as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry;

 

(l) non-exclusive licenses or sublicenses of Intellectual Property entered into
in the ordinary course of business;

 

(m)  Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder;

 

(n) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);

 

(o) utility and similar deposits in the ordinary course of business;

 

(p) Liens that are contractual rights of set-off relating to agreements entered
into by the Borrower or any Subsidiary in the ordinary course of business;

 

12

 

 

(q) Liens not otherwise permitted by this definition of Permitted Liens to the
extent that the aggregate outstanding amount (or in the case of Indebtedness,
the original principal amount) of the obligations secured thereby at any time
does not exceed, at any one time outstanding, $100,000; and

 

(r) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described in clauses (a) through
(q) above; provided, that any extension, renewal or replacement Lien (i) shall
not apply to any other property or asset of the Borrower or any Subsidiary
thereof (other than any replacements of such property or assets and additions
and accessions thereto) and (ii) shall secure only those obligations and unused
commitment that it secures on the date hereof and extensions, renewals and
replacements thereof permitted hereunder (plus any accrued but unpaid interest
(including any portion thereof which is payable in kind in accordance with the
terms of such extended, renewed or replaced Indebtedness) and premium payable by
the terms of such obligations thereon and reasonable fees and expenses
associated therewith).

 

“Permitted Transfers” means and includes:

 

(a) sales of Inventory in the ordinary course of business;

 

(b) non-exclusive licenses or sublicenses and similar arrangements for the use
of Intellectual Property;

 

(c) dispositions of worn-out, obsolete or surplus Equipment or assets in the
ordinary course of business;

 

(d) other Transfers of assets having a fair market value of not more than
$100,000 in the aggregate in any fiscal year;

 

(e) any issuance or sale by Borrower or any Subsidiary of its Equity Interests
or other securities, in each case to the extent otherwise permitted pursuant to
this Agreement;

 

(f) sales, transfers and other dispositions of accounts receivable (including
write-offs, discounts and compromises) in connection with the compromise,
settlement or collection thereof;

 

(g) sales, transfers, leases and other dispositions of property to the extent
that such property constitutes an Investment that is a Permitted Investment;

 

(h) leases or licenses or subleases or sublicenses entered into in the ordinary
course of business (other than in respect of Intellectual Property), to the
extent that they do not materially interfere with the business of Borrower and
its Subsidiaries taken as a whole;

 

(i) dispositions resulting from any casualty or insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of Borrower or any Subsidiary;

 

13

 

 

(j) the abandonment or lapse of Intellectual Property that is no longer material
to the business of Borrower or any Subsidiary, or otherwise no longer of
material value, including, for the avoidance of doubt, the termination of
license agreements and related agreements;

 

(k) the incurrence of Liens to the extent constituting Permitted Liens;

 

(l) samples provided to customers or prospective customers;

 

(m)  de minimis amounts of equipment provided to employees;

 

(n) any distributions, dividends, repurchases or redemptions permitted pursuant
to Section 7.5;

 

(o) (i) converting any Indebtedness to Equity Interests, or (ii) settling,
discounting, writing off, forgiving or canceling any intercompany Indebtedness
or other obligation owing by Borrower,

 

(p) payments of fees and expenses owing pursuant to the Management Services
Agreement as in effect as of the date of this Agreement;

 

(q) payments of fees and expenses owing pursuant to the Torreya Agreement, as in
effect as of the date of this Agreement;

 

(r) (i) a sublicense of Borrower’s rights under the XSCID License to a
non-Affiliate third party, or to an entity jointly-owned by Borrower and such
third party; (ii) the assignment of the XSCID License to a non-Affiliate third
party, or to an entity jointly-owned by Borrower and such third party; or (iii)
any other arrangement pursuant to which rights to develop and/or commercialize
products or product candidates under the XSCID License, or the right to receive
royalties on the sales of products under the XSCID License, are transferred to a
non-Affiliate third party; and

 

(s) surrendering or waiving contractual rights and settling or waiving
contractual or litigation claims to the extent not otherwise prohibited
hereunder.

 

“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state or local government, any political subdivision thereof, and any
department, agency, authority or bureau of any of the foregoing.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, whether tangible or intangible.

 

“Responsible Officer” has the meaning given such term in Section 6.3 of this
Agreement.

 

14

 

 

“Restricted License” means any license or other agreement with respect to which
Borrower is the licensee and such license or agreement is material to Borrower’s
business and (a) that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property (other than any customary anti-assignment provisions set forth in
such licenses or other agreements) or (b) for which a default under or
termination of could interfere with Collateral Agent’s or Lender’s right to sell
any Collateral.

 

“Rights to Payment” has the meaning given such term in Section 4.1 of this
Agreement.

 

“Sanctions” means any economic or financial sanction or trade embargo
administered or enforced by the United States Government (including, without
limitation, OFAC and the United States Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

 

“Scheduled Payments” has the meaning given such term in Section 2.2(a) of this
Agreement.

 

“Solvent” has the meaning given such term in Section 5.12 of this Agreement.

 

“Subsidiary” means any corporation or other entity of which a majority of the
outstanding Equity Securities entitled to vote for the election of directors or
other governing body (otherwise than as the result of a default) is owned by
Borrower directly or indirectly through Subsidiaries.

 

“Torreya Agreement” means that certain Engagement Letter, dated as of December
12, 2018, by and among the Borrower and Torreya Holdings LP.

 

“Transfer” has the meaning given such term in Section 7.4 of this Agreement.

 

“Warrant” means the separate warrant or warrants dated on or about the date
hereof in favor of each Lender or its designees to purchase securities of
Borrower.

 

“XSCID License” means that certain Exclusive License and Option Agreement, dated
as of July 30, 2018, by and between Borrower and St. Jude Children’s Research
Hospital, Inc.

 

1.2 Construction. References in this Agreement to “Articles,” “Sections,”
“Exhibits,” “Schedules” and “Annexes” are to recitals, articles, sections,
exhibits, schedules and annexes herein and hereto unless otherwise indicated.
References in this Agreement and each of the other Loan Documents to any
document, instrument or agreement shall include (a) all exhibits, schedules,
annexes and other attachments thereto, (b) all documents, instruments or
agreements issued or executed in replacement thereof, and (c) such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time
(subject, in the case of clauses (b) and (c), to any restrictions on such
replacement, amendment, modification or supplement set forth in the Loan
Documents). The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement or any other Loan Document shall refer to
this Agreement or such other Loan Document, as the case may be, as a whole and
not to any particular provision of this Agreement or such other Loan Document,
as the case may be. The words “include” and “including” and words of similar
import when used in this Agreement or any other Loan Document shall not be
construed to be limiting or exclusive. Unless the context requires otherwise,
any reference in this Agreement or any other Loan Document to any Person shall
be construed to include such Person’s successors and assigns. Unless otherwise
indicated in this Agreement or any other Loan Document, all accounting terms
used in this Agreement or any other Loan Document shall be construed, and all
accounting and financial computations hereunder or thereunder shall be computed,
in accordance with GAAP, and all terms describing Collateral shall be construed
in accordance with the Code. The terms and information set forth on the cover
page of this Agreement are incorporated into this Agreement.

 

15

 

 

2. Loans; Repayment.

 

2.1 Commitments.

 

(a) The Commitment Amounts. Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties herein set forth
as and when made or deemed to be made, Lender agrees to lend to Borrower (i) on
or prior to the Loan A Commitment Termination Date, Loan A, (ii) on or prior to
the Loan B Commitment Termination Date, Loan B, (iii) on or prior to the Loan C
Commitment Termination Date, Loan C and (iv) on or prior to the Loan D
Commitment Termination Date, Loan D.

 

(b) The Loans and the Notes. The obligation of Borrower to repay the unpaid
principal amount of and interest on each Loan shall be evidenced by a Note
issued to the Lender.

 

(c) Use of Proceeds. The proceeds of each Loan shall be used solely for working
capital or other general corporate purposes of Borrower.

 

(d) Termination of Commitment to Lend. Notwithstanding anything in the Loan
Documents, Lender’s obligation to lend the undisbursed portion of the Commitment
Amount to Borrower hereunder shall terminate on the earlier of (i) at Lender’s
sole election, the occurrence of any Default or Event of Default hereunder, and
(ii) (A) with respect to Loan A, the Loan A Commitment Termination Date, (B)
with respect to Loan B, the Loan B Commitment Termination Date, (C) with respect
to Loan C, the Loan C Commitment Termination Date and (D) with respect to Loan
D, the Loan D Commitment Termination Date. Notwithstanding the foregoing,
Lender’s obligation to lend the undisbursed portion of the Commitment Amount to
Borrower shall terminate if, in Lender’s sole and reasonable discretion, there
has been a material adverse change in the general affairs, management, results
of operations, condition (financial or otherwise) or prospects of Borrower,
whether or not arising from transactions in the ordinary course of business, or
there has been any material adverse deviation by Borrower from the business plan
of Borrower presented to Lender on or before the date of this Agreement.

 

16

 

 

2.2 Payments.

 

(a) Scheduled Payments. Borrower shall make (i) a payment of accrued interest
only to Lender on the outstanding principal amount of each Loan on the first
eighteen (18) Payment Dates specified in the Note applicable to such Loan and
(ii) an equal payment of principal plus accrued interest to the Lender on the
outstanding principal amount of each Loan on the next twenty-four (24) Payment
Dates as set forth in the Note (collectively, the “Initial Scheduled Payments”),
provided, however, that if the Borrower satisfies the Interest Only Extension
Milestone, then, the Borrower may elect to make (A) a payment of accrued
interest only to Lender on the outstanding principal amount of each Loan on the
first twenty-four (24) Payment Dates specified in the Note applicable to such
Loan and (B) an equal payment of principal plus accrued interest to the Lender
on the outstanding principal amount of each Loan on the next eighteen (18)
Payment Dates as set forth in the Note (collectively, the “Revised Scheduled
Payments” and collectively with the Initial Scheduled Payments, the “Scheduled
Payments”). Borrower shall make such Scheduled Payments commencing on the date
set forth in the Note applicable to such Loan and continuing thereafter on the
first Business Day of each calendar month (each a “Payment Date”) through the
Maturity Date. In any event, all unpaid principal and accrued interest shall be
due and payable in full on the Maturity Date applicable to such Loan.

 

(b) Interim Payment. Unless the Funding Date for a Loan is the first day of a
calendar month, Borrower shall pay the per diem interest (accruing at the Loan
Rate from the Funding Date through the last day of that calendar month) payable
with respect to such Loan on the first Business Day of the next calendar month.

 

(c) Payment of Interest. Borrower shall pay interest on each Loan at a per annum
rate of interest equal to the Loan Rate. The Loan Rate shall initially be
calculated using the LIBOR Rate on the date which is five (5) Business Days
prior to the proposed date of disbursement of the Loan, but shall thereafter be
calculated for each calendar month using the LIBOR Rate on the first calendar
day of such calendar month, provided, however, that if the first calendar day of
any month is not a Business Day, the Loan Rate shall be calculated using the
LIBOR Rate on the Business Day immediately preceding the first calendar day of
such calendar month. Interest (including interest at the Default Rate, if
applicable) shall be computed on the basis of a 360-day year for the actual
number of days elapsed. Notwithstanding any other provision hereof, the amount
of interest payable hereunder shall not in any event exceed the maximum amount
permitted by the law applicable to interest charged on commercial loans.

 

(d) Application of Payments. All payments received by Lender when an Event of
Default has not occurred and is not continuing shall be applied as follows: (i)
first, to Lender’s Expenses then due and owing; and (ii) second, ratably, to all
Scheduled Payments then due and owing (provided, however, if such payments are
not sufficient to pay the whole amount then due, such payments shall be applied
first to unpaid interest at the Loan Rate, then to the remaining amounts then
due). When an Event of Default has occurred and is continuing, all payments and
application of proceeds shall be made as set forth in Section 9.7.

 

(e) Late Payment Fee. Borrower shall pay to Lender a late payment fee equal to
six percent (6%) of any Scheduled Payment not paid when due to such Lender.

 

(f)  Default Rate. Borrower shall pay interest at a per annum rate equal to the
Default Rate on any amounts required to be paid by Borrower to Collateral Agent
or Lender under this Agreement or the other Loan Documents (including Scheduled
Payments), payable with respect to any Loan, accrued and unpaid interest, and
any fees or other amounts which remain unpaid after such amounts are due. If an
Event of Default has occurred and is continuing, Borrower shall pay, without
duplication of any amounts set forth in the immediately preceding sentence,
interest on the aggregate, outstanding balance hereunder from the date of the
Event of Default until all Events of Default are cured or waived in accordance
with the provisions of this Agreement, at a per annum rate equal to the Default
Rate.

 

17

 

 

(g) Final Payment.

 

(i)    Loan A Final Payment. Borrower shall pay to Lender a payment in the
amount of Two Hundred Fifty Thousand Dollars ($250,000) (the “Loan A Final
Payment”) upon the earlier of (A) payment in full of the principal balance of
Loan A, (B) an Event of Default and demand by Lender of payment in full of Loan
A or (C) the Maturity Date applicable to Loan A, as applicable.

 

(ii)    Loan B Final Payment. Borrower shall pay to Lender a payment in the
amount of Two Hundred Fifty Thousand Dollars ($250,000) (the “Loan B Final
Payment”) upon the earlier of (A) payment in full of the principal balance of
Loan B, (B) an Event of Default and demand by Lender of payment in full of Loan
B or (C) the Maturity Date applicable to Loan B, as applicable.

 

(iii)    Loan C Final Payment. Borrower shall pay to Lender a payment in the
amount of Two Hundred Fifty Thousand Dollars ($250,000) (the “Loan C Final
Payment”) upon the earlier of (A) payment in full of the principal balance of
Loan C, (B) an Event of Default and demand by Lender of payment in full of Loan
C or (C) the Maturity Date applicable to Loan C, as applicable.

 

(iv)    Loan D Final Payment. Borrower shall pay to Lender a payment in the
amount of Two Hundred Fifty Thousand Dollars ($250,000) (the “Loan D Final
Payment”) upon the earlier of (A) payment in full of the principal balance of
Loan D, (B) an Event of Default and demand by Lender of payment in full of Loan
D or (C) the Maturity Date applicable to Loan D, as applicable.

 

2.3 Prepayments.

 

(a) Mandatory Prepayment Upon an Acceleration. If the Loans are accelerated
following the occurrence of an Event of Default pursuant to Section 9.1(a)
hereof, then Borrower, in addition to any other amounts which may be due and
owing hereunder, shall immediately pay to Lender the amount set forth in Section
2.3(b) below, as if Borrower had opted to prepay on the date of such
acceleration.

 

(b) Optional Prepayment. Upon ten (10) Business Days’ prior written notice to
Lender, Borrower may, at its option, at any time, prepay all or any portion of
the outstanding Loans in an amount not less than Five Hundred Thousand Dollars
($500,000), by simultaneously paying to Lender an amount equal to (i) any
accrued and unpaid interest on the outstanding principal balance of the Loans
being prepaid; plus (ii) an amount equal to (A) if a Loan is prepaid on or
before the Loan Amortization Date applicable to such Loan, four percent (4%) of
the portion of the then outstanding principal balance of such Loan being
prepaid, (B) if a Loan is prepaid after the Loan Amortization Date applicable to
such Loan, but on or before the date that is twelve (12) months after such Loan
Amortization Date, three percent (3%) of the portion of the then outstanding
principal balance of such Loan being prepaid, or (C) if a Loan is prepaid more
than twelve (12) months after the Loan Amortization Date applicable to such
Loan, two percent (2%) of the portion of the then outstanding principal balance
of such Loan being prepaid; plus (iii) the portion of the outstanding principal
balance of the Loans being repaid; plus (iv) all other sums, if any, that shall
have become due and payable hereunder. Notwithstanding anything to the contrary
contained herein, if Borrower chooses to prepay less than one hundred percent of
the then-outstanding principal balance of the Loans, the amount prepaid by
Borrower shall be applied by Lender to the Loans pro-rata based upon the
then-outstanding principal balance of the Loans.

 

18

 

 

2.4 Other Payment Terms.

 

(a) Place and Manner. Borrower shall make all payments due to Lender in lawful
money of the United States. All payments of principal, interest, fees and other
amounts payable by Borrower hereunder shall be made, in immediately available
funds, not later than 12:00 p.m. Connecticut time, on the date on which such
payment is due. Borrower shall make such payments to Lender via wire transfer or
ACH as instructed by Lender from time to time.

 

(b) Date. Whenever any payment is due hereunder on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or fees, as
the case may be.

 

(c) Taxes.

 

(i) Unless otherwise required under applicable law, any and all payments made
hereunder or under the Notes shall be made free and clear of and without
deduction for any taxes; provided that if Borrower shall be required to deduct
any taxes from such payments, then (A) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.4(c)) the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) Borrower shall make such deductions and (C) Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(ii) Borrower shall indemnify Lender, within ten (10) days after written demand
therefor, for the full amount of any taxes imposed or asserted directly on
Lender by any Governmental Authority on or attributable to amounts payable under
this Agreement solely as a result of Lender entering into this Agreement to the
extent such taxes are paid by Lender, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that such indemnified taxes shall not include
income or franchise taxes imposed on (or measured by) Lender’s net income by the
jurisdiction, or any political subdivision thereof or taxing authority therein,
under the laws of which such recipient is organized or in which its principal
office is located or in which its applicable lending office is located. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.

 

19

 

 

(iii) As soon as practicable after any payment of taxes by Borrower hereunder to
a Governmental Authority, Borrower shall deliver to Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Lender.

 

(iv) If Lender is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which Borrower is located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement, Lender shall deliver to Borrower, as reasonably requested by
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(v) If Lender receives a refund in respect of taxes paid by Borrower pursuant to
this Section 2.4(c), which in the sole discretion of Lender exercised in good
faith is allocable to such payment, it shall promptly pay such refund, together
with any other amounts paid by Borrower in connection with such refunded taxes,
to Borrower, net of all out-of-pocket expenses (including any taxes to which
Lender has become subject as a result of its receipt of such refund) of Lender
incurred in obtaining such refund and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that Borrower, upon the request of the Lender, shall repay to Lender
amounts paid over pursuant to the preceding clause (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (v), in no event will
Lender be required to pay any amount to Borrower pursuant to this paragraph (v)
the payment of which would place Lender in a less favorable net after-tax
position than Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

 

2.5 Procedure for Making the Loans.

 

(a) Notice. Borrower shall notify Lender of the date on which Borrower desires
Lender to make any Loan at least five (5) Business Days in advance of the
desired Funding Date, unless the Lender elects at its sole discretion to allow
the Funding Date for a Loan to be made by Lender to be within five (5) Business
Days of Borrower’s notice. Borrower’s execution and delivery to Lender of one or
more Notes in respect of a Loan shall be Borrower’s agreement to the terms and
calculations thereunder with respect to such Loan. Lender’s obligation to make
any Loan shall be expressly subject to the satisfaction of the conditions set
forth in Section 3.

 

(b) Loan Rate Calculation. Prior to each Funding Date for any Loan, Lender shall
establish the Loan Rate with respect to such Loan, which shall be set forth in
the Note to be executed by Borrower with respect to such Loan and shall be
conclusive in the absence of a manifest error.

 

20

 

 

(c) Disbursement. Lender shall disburse the proceeds of each Loan by wire
transfer to Borrower at the account specified in the Funding Certificate for
such Loan.

 

2.6 Good Faith Deposit; Legal and Closing Expenses; and Commitment Fee.

 

(a) Good Faith Deposit. On or before the date of this Agreement, Borrower
delivered to Lender a good faith deposit in the amount of Fifty Thousand Dollars
($50,000) (the “Good Faith Deposit”). The Good Faith Deposit paid to Horizon
will be credited to the Commitment Fee payable to the Lender. If the Funding
Date does not occur, Lender shall retain the Good Faith Deposit as compensation
for its time, expenses and opportunity cost.

 

(b) Legal, Due Diligence and Documentation Expenses. Concurrently with its
execution and delivery of this Agreement, Borrower shall pay to Lender all of
Lender’s reasonable legal, due diligence and documentation expenses in
connection with the negotiation and documentation of this Agreement and the Loan
Documents.

 

(c) Commitment Fee. Borrower shall pay, concurrently with its execution and
delivery of this Agreement, a commitment fee to Lender in the amount of Two
Hundred Thousand Dollars ($200,000) (the “Commitment Fee”), which Commitment Fee
may be net funded out of the amount of any Loan advanced on the date of this
Agreement. The Commitment Fee shall be retained by the Lender and be deemed
fully earned upon receipt.

 

3. Conditions of Loan.

 

3.1 Conditions Precedent to Closing. At the time of the execution and delivery
of this Agreement, Lender shall have received, in form and substance reasonably
satisfactory to Lender, all of the following (unless Lender has agreed to waive
such condition or document, in which case such condition or document shall be a
condition precedent to the making of any Loan and shall be deemed added to
Section 3.2):

 

(a) Loan Agreement. This Agreement duly executed by Borrower, Collateral Agent
and Lender.

 

(b) Warrants. The Warrants duly executed by Borrower.

 

(c) Secretary’s Certificate. A certificate of the secretary or assistant
secretary of Borrower, dated as of the date hereof, with copies of the following
documents attached: (i) the certificate of incorporation and bylaws (or
equivalent documents) of Borrower certified by Borrower as being complete and in
full force and effect on the date thereof, (ii) incumbency and representative
signatures, and (iii) resolutions authorizing the execution and delivery of this
Agreement and each of the other Loan Documents.

 

(d) Good Standing Certificates. A good standing certificate from Borrower’s
state of organization and the state in which Borrower’s principal place of
business is located, each dated as of a date no earlier than thirty (30) days
prior to the date hereof.

 

(e) Certificate of Insurance. Evidence of the insurance coverage required by
Section 6.8 of this Agreement.

 

21

 

 

(f) Consents. All necessary consents of shareholders and other third parties
with respect to the execution, delivery and performance of this Agreement, the
Warrants and the other Loan Documents.

 

(g) Legal Opinion. A legal opinion of Borrower’s counsel, dated as of the date
hereof, covering the matters set forth in Exhibit D hereto.

 

(h) Account Control Agreements. Account Control Agreements for all of Borrower’s
deposit accounts and securities accounts (other than Excluded Accounts and other
than in respect of CDARS interests existing as of the date of this Agreement)
duly executed by all of the parties thereto.        

 

(i) Fees and Expenses. Payment of all fees and expenses then due hereunder or
under any other Loan Document.

 

(j) Other Documents. Such other documents and completion of such other matters,
as Lender may reasonably deem necessary or appropriate.

 

3.2 Conditions Precedent to Making Loan A, Loan B and Loan C. The obligation of
Lender to make Loan A, Loan B and Loan C is further subject to satisfaction of
the following conditions as of the applicable Funding Date:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(b) Landlord Agreements. Borrower shall have provided Lender with a Landlord
Agreement for each location where Borrower’s books and records and the
Collateral is located (unless Borrower is the fee owner thereof).

 

(c) Notes. Borrower shall have duly executed and delivered one or more Notes in
the amount of each of Loan A, Loan B and Loan C to Lender.

 

(d) UCC Financing Statements. Lender shall have received such documents,
instruments and agreements, including UCC financing statements or amendments to
UCC financing statements and UCC financing statement searches, as Lender shall
reasonably request to evidence the perfection and priority of the security
interests granted to Collateral Agent and Lender pursuant to Section 4. Borrower
authorizes Collateral Agent and Lender to file any UCC financing statements,
continuations of or amendments to UCC financing statements they deem necessary
to perfect its security interest in the Collateral.

 

(e) Funding Certificate. Borrower shall have duly executed and delivered to
Lender a Funding Certificate for such Loans.

 

(f) Representations and Warranties. The representations and warranties made by
Borrower in Section 5 and in the other Loan Documents shall be true and correct
as of such Funding Date.

 

22

 

 

(g) Other Documents. Borrower shall have provided Lender with such other
documents and completion of such other matters, as Lender may reasonably deem
necessary or appropriate.

 

3.3 Conditions Precedent to Making Loan D. The obligation of Lender to make Loan
D is further subject to satisfaction of the following conditions as of the
applicable Funding Date:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(b) Note. Borrower shall have duly executed and delivered one or more Notes in
the amount of Loan D to Lender.

 

(c) Funding Certificate. Borrower shall have duly executed and delivered to
Lender a Funding Certificate for such Loan.

 

(d) IND Filing. Borrower shall have provided Lender with evidence reasonably
satisfactory to Lender that Borrower has, on or prior to the Loan D Commitment
Termination Date, filed an Investigational New Drug Application with the United
States Food and Drug Administration with respect to Borrower’s multicenter
pivotal Phase 1/2 trial for CS1 directed CAR-T (MB-104).

 

(e) Capital Raise. Borrower shall have provided Lender with evidence reasonably
satisfactory to Lender that Borrower has, on or after April 1, 2019 and on or
before December 31, 2019, received cash proceeds of not less than Twenty Million
Dollars ($20,000,000), which amount shall include (i) not more than Ten Million
Dollars ($10,000,000) as a result of a Permitted Transfer pursuant to clauses
(b) or (r) of the definition of Permitted Transfers and (ii) cash proceeds
received by Borrower as a result of the sale of Borrower’s Equity Securities,
including the capital raised by Borrower in satisfaction of Section 6.14 below.

 

(f) Representations and Warranties. The representations and warranties made by
Borrower in Section 5 and in the other Loan Documents shall be true and correct
in all material respects (or, if qualified by materiality, in all respects) as
of such Funding Date, unless such representations and warranties refer to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or, if qualified by materiality, in all
respects) as of such earlier date.

 

(g) Other Documents. Borrower shall have provided Lender with such other
documents and completion of such other matters, as Lender may reasonably deem
necessary or appropriate.

 

3.4 Covenant to Deliver. Borrower agrees (not as a condition but as a covenant)
to deliver to Lender each item required to be delivered to Lender as a condition
to each Loan, if such Loan is advanced. Borrower expressly agrees that the
extension of any Loan prior to the receipt by Lender of any such item shall not
constitute a waiver by Lender of Borrower’s obligation to deliver such item, and
any such extension in the absence of a required item shall be in each Lender’s
sole discretion.

 

23

 

 

4. Creation of Security Interest.

 

4.1 Grant of Security Interests. Borrower grants to Collateral Agent and Lender
a valid, continuing security interest in all presently existing and hereafter
acquired or arising Collateral in order to secure prompt, full and complete
payment of any and all Obligations and in order to secure prompt, full and
complete performance by Borrower of each of its covenants and duties under each
of the Loan Documents (other than the Warrants). The “Collateral” shall mean and
include all right, title, interest, claims and demands of Borrower in the
following:

 

(a) All goods (and embedded computer programs and supporting information
included within the definition of “goods” under the Code) and equipment now
owned or hereafter acquired, including all laboratory equipment, computer
equipment, office equipment, machinery, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;

 

(b) All inventory now owned or hereafter acquired, including all merchandise,
raw materials, parts, supplies, packing and shipping materials, work in process
and finished products including such inventory as is temporarily out of
Borrower’s custody or possession or in transit and including any returns upon
any accounts or other proceeds, including insurance proceeds, resulting from the
sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Borrower’s books relating to any of the
foregoing;

 

(c) All contract rights and general intangibles (except to the extent included
within the definition of Intellectual Property), now owned or hereafter
acquired, including goodwill, license agreements, franchise agreements,
blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, software, computer programs, computer disks, computer
tapes, literature, reports, catalogs, design rights, income tax refunds, payment
intangibles, commercial tort claims, payments of insurance and rights to payment
of any kind;

 

(d) All now existing and hereafter arising accounts, contract rights, royalties,
license rights, license fees and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by Borrower (subject, in each case, to the
contractual rights of third parties to require funds received by Borrower to be
expended in a particular manner), whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Borrower and Borrower’s books
relating to any of the foregoing;

 

(e) All documents, cash, deposit accounts, letters of credit and letters of
credit rights (whether or not the letter of credit is evidenced by a writing)
and other supporting obligations, certificates of deposit, instruments,
promissory notes, chattel paper (whether tangible or electronic) and investment
property, including all securities, whether certificated or uncertificated,
security entitlements, securities accounts, commodity contracts and commodity
accounts, and all financial assets held in any securities account or otherwise,
wherever located, now owned or hereafter acquired and Borrower’s books relating
to the foregoing; and

 

24

 

 

(f) To the extent not covered by clauses (a) through (e), all other personal
property of the Borrower, whether tangible or intangible, and any and all rights
and interests in any of the above and the foregoing and, any and all claims,
rights and interests in any of the above and all substitutions for, additions
and accessions to and proceeds thereof, including insurance, condemnation,
requisition or similar payments and proceeds of the sale or licensing of
Intellectual Property to the extent such proceeds no longer constitute
Intellectual Property; but

 

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property or any Excluded Collateral; provided, however, that the Collateral
shall include all accounts receivables, accounts, and general intangibles that
consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the foregoing (the “Rights to
Payment”). Notwithstanding the foregoing, if a judicial authority (including a
U.S. Bankruptcy Court) holds that a security interest in the underlying
Intellectual Property is necessary to have a security interest in the Rights to
Payment, then the Collateral shall automatically, and effective as of the date
hereof, include the Intellectual Property to the extent necessary to permit
perfection of Lender’s security interest in the Rights to Payment.

 

4.2 After-Acquired Property. If Borrower shall at any time acquire a commercial
tort claim (as defined in the Code) with a value in excess of $100,000, Borrower
shall immediately notify Collateral Agent and Lender in writing signed by
Borrower of the brief details thereof and grant to Collateral Agent and Lender
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
satisfactory to Collateral Agent and Lender.

 

4.3 Duration of Security Interest. Collateral Agent’s and Lender’s security
interest in the Collateral shall continue until the payment in full and the
satisfaction of all Obligations, and termination of Lender’s commitment to fund
the Loans, whereupon such security interest shall terminate. Collateral Agent
and Lender shall, at Borrower’s sole cost and expense, execute such further
documents and take such further actions as may be reasonably necessary to make
effective the release contemplated by this Section 4.3, including duly
authorizing and delivering termination statements for filing in all relevant
jurisdictions under the Code.

 

4.4 Location and Possession of Collateral. The Collateral is and shall remain in
the possession of Borrower at its location listed on the cover page hereof or as
set forth in the Disclosure Schedule. Borrower shall remain in full possession,
enjoyment and control of the Collateral (except only as may be otherwise
required by Collateral Agent or Lender for perfection of the security interests
therein created hereunder) and so long as no Event of Default has occurred and
is continuing, shall be entitled to manage, operate and use the same and each
part thereof with the rights and franchises appertaining thereto; provided that
the possession, enjoyment, control and use of the Collateral shall at all times
be subject to the observance and performance of the terms of this Agreement.

 

4.5 Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Collateral Agent and Lender, at the request of
Collateral Agent or Lender, all financing statements and other documents
Collateral Agent or Lender may reasonably request, in form satisfactory to
Collateral Agent and Lender, to perfect and continue Collateral Agent’s and
Lender’s perfected security interests in the Collateral and in order to
consummate fully all of the transactions contemplated under the Loan Documents.

 

25

 

 

4.6 Right to Inspect. Collateral Agent and Lender (through any of their
officers, employees, or agents) shall have the right, upon reasonable prior
notice, from time to time during Borrower’s usual business hours, to inspect the
books and records of Borrower and Subsidiaries and to make copies thereof and to
inspect, test, and appraise the Collateral in order to verify Borrower’s
financial condition or the amount, condition of, or any other matter relating
to, the Collateral. Any inspection, test or appraisal conducted hereunder shall
be conducted at the sole cost and expense of Borrower; provided, in the absence
of an Event of Default, Borrower shall only be responsible for the cost and
expense of one (1) such inspection, test or appraisal in any fiscal year.

 

4.7 Protection of Intellectual Property. Borrower shall:

 

(a) protect, defend and maintain the validity and enforceability of its
Intellectual Property to the extent a failure to do so could reasonably be
expected to have a Material Adverse Effect and promptly advise Collateral Agent
in writing of material infringements;

 

(b) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Lender’s written
consent; and

 

(c)  provide written notice to Collateral Agent within ten (10) days of entering
or becoming bound by any Restricted License (other than over-the-counter
software that is commercially available to the public).

 

5. Representations and Warranties. Except as set forth in the Disclosure
Schedule, Borrower represents and warrants as follows:

 

5.1 Organization and Qualification. Each of Borrower and its Subsidiaries is a
corporation duly organized and validly existing under the laws of its state of
incorporation and qualified and licensed to do business in, and is in good
standing in, any jurisdiction in which the conduct of its business or its
ownership of Property requires that it be so qualified and licensed or in which
the Collateral is located, except for such states as to which any failure to so
qualify would not have a Material Adverse Effect.

 

5.2 Authority. Borrower has all necessary power and authority to execute,
deliver, and perform in accordance with the terms thereof, the Loan Documents to
which it is a party. Borrower and Subsidiaries have all requisite power and
authority to own and operate their Property and to carry on their businesses as
now conducted. Borrower and Subsidiaries have obtained all material licenses,
material permits, material approvals and other material authorizations necessary
for the operation of their business.

 

26

 

 

5.3 Conflict with Other Instruments, etc. Neither the execution and delivery of
any Loan Document to which Borrower is a party nor the consummation of the
transactions therein contemplated nor compliance with the terms, conditions and
provisions thereof will (A) conflict with or result in a breach of (i) any of
the terms, conditions or provisions of the certificate of incorporation, the
by-laws, or any other organizational documents of Borrower or (ii) any law or
any regulation, order, writ, injunction or decree of any court or Governmental
Authority by which Borrower or any Subsidiary or any of their respective
property or assets may be bound or affected or (iii) any material agreement or
instrument to which Borrower is a party or by which it or any of its Property is
bound or to which it or any of its Property is subject, except, as to clauses
(ii) and (iii), where a conflict or breach would not reasonably be expected to
have a Material Adverse Effect, or (B) result in the creation or imposition of
any Lien, other than Permitted Liens.

 

5.4 Authorization; Enforceability. The execution and delivery of this Agreement,
the granting of the security interest in the Collateral, the incurrence of the
Loans, the execution and delivery of the other Loan Documents to which Borrower
is a party and the consummation of the transactions herein and therein
contemplated have each been duly authorized by all necessary action on the part
of Borrower. No authorization, consent, approval, license or exemption of, and
no registration, qualification, designation, declaration or filing with, or
notice to, any Person is necessary for (a) the valid execution and delivery of
any Loan Document to which Borrower is a party, (b) the performance of
Borrower’s obligations under any Loan Document or (c) the granting of the
security interest in the Collateral, except for filings in connection with the
perfection of the security interest in any of the Collateral or the issuance of
the Warrants. The Loan Documents have been duly executed and delivered and
constitute legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights or by
general principles of equity.

 

5.5 No Prior Encumbrances. Borrower has good and marketable title to the
Collateral, free and clear of Liens except for Permitted Liens. Borrower has
good title and ownership of, or is licensed under, all of Borrower’s current
material Intellectual Property. Borrower is the sole owner of the Intellectual
Property which it owns or purports to own and which is material to Borrower’s
business, except for (a) non-exclusive licenses granted to its customers,
resellers and/or distributors in the ordinary course of business, (b)
over-the-counter software that is commercially available to the public and (c)
material Intellectual Property licensed to Borrower and noted on the Disclosure
Schedule. Each patent which it owns or purports to own and which is material to
Borrower’s business is presumed valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. Except as noted on the Disclosure Schedule, Borrower is not a
party to, nor is it bound by, any Restricted License. Borrower has not received
any communications alleging that Borrower has violated, or by conducting its
business as proposed, would violate any proprietary rights of any other Person.
Borrower has no knowledge of any infringement or violation by it of the
intellectual property rights of any third party and has no knowledge of any
violation or infringement by a third party of any of its Intellectual Property.
The Collateral and the licensed Intellectual Property constitute substantially
all of the assets and property of Borrower, and Borrower owns or licenses all
material Intellectual Property associated with the business of Borrower and
Subsidiaries, free and clear of any liens other than Permitted Liens.

 

27

 

 

5.6 Security Interest. The provisions of this Agreement create legal and valid
security interests in the Collateral in favor of Collateral Agent and Lender,
and, assuming the proper filing of one or more financing statement(s)
identifying the Collateral with the proper state and/or local authorities and
the taking of other appropriate perfection actions, the security interests in
the Collateral granted to Collateral Agent and Lender pursuant to this Agreement
(a) constitute and will continue to constitute first priority security interests
(except to the extent any Permitted Liens may have a superior priority to
Collateral Agent’s and Lender’s Liens under this Agreement) and (b) are and will
continue to be superior and prior to the rights of all other creditors of
Borrower (except to the extent any Permitted Liens may have a superior priority
to Collateral Agent’s and Lender’s Liens under this Agreement).

 

5.7 Name; Location of Chief Executive Office, Principal Place of Business and
Collateral. Borrower has not done business under any name other than (i) that
specified on the signature page hereof and (ii) Mustang Therapeutics, Inc.
Borrower’s jurisdiction of incorporation, chief executive office, principal
place of business, and the place where Borrower maintains its records concerning
the Collateral are presently located in the state and at the address set forth
on the cover page of this Agreement or as set forth in the Disclosure Schedules.
The Collateral is presently located at the address set forth on the cover page
hereof or as set forth in the Disclosure Schedule.

 

5.8 Litigation. There are no actions or proceedings pending by or against
Borrower or any Subsidiary before any court, arbitral tribunal, regulatory
organization, administrative agency or similar body which could have a Material
Adverse Effect. Borrower does not have knowledge of any such pending or
threatened actions or proceedings.

 

5.9 Financial Statements. All financial statements relating to Borrower, any
Subsidiary or any Affiliate that have been or may hereafter be delivered by
Borrower to Collateral Agent or Lender present fairly in all material respects
Borrower’s Consolidated financial condition as of the date thereof and
Borrower’s Consolidated results of operations for the period then ended.

 

5.10 No Material Adverse Effect. No event has occurred and no condition exists
which could reasonably be expected to have a Material Adverse Effect since
September 30, 2018.

 

5.11 Full Disclosure. No representation, warranty or other statement made by
Borrower in any Loan Document (including the Disclosure Schedule), certificate
or written statement furnished to Collateral Agent or Lender, taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not materially misleading; it being understood by the Collateral
Agent and the Lenders that any such representation, warranty or other statement
constituting projections or as to future events (i) are not to be viewed as
facts, (ii)(A) are subject to significant uncertainties and contingencies, many
of which are beyond the control of Borrower, (B) no assurance is given by
Borrower that the forecasted results in any such projections will be realized
and (C) the actual results during the period or periods covered by any such
projections may differ from the forecasted results set forth in such projections
and such differences may be material and (iii) are not a guarantee of
performance. There is no fact known to Borrower which materially adversely
affects, or which could in the future be reasonably expected to materially
adversely affect, its ability to perform its obligations under this Agreement.

 

28

 

 

5.12 Solvency, Etc. Borrower is Solvent (as defined below) and, after the
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, Borrower will be Solvent. “Solvent” means,
with respect to any Person on any date, that on such date (a) the fair value of
the property of such Person is greater than the fair value of the liabilities
(including contingent liabilities to the extent appearing as a liability on the
balance sheet of such Person in accordance of GAAP) of such Person, (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital.

 

5.13 Subsidiaries. Borrower has no Subsidiaries.

 

5.14 Capitalization. All issued and outstanding Equity Securities of Borrower
are duly authorized and validly issued, fully paid and non-assessable, and such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities, except for such compliance with such laws
that would not reasonably be expected to result in a Material Adverse Effect.

 

5.15 Catastrophic Events; Labor Disputes. None of Borrower, any Subsidiary or
any of their respective Property is or has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or other casualty that could reasonably be
expected to have a Material Adverse Effect. There are no disputes presently
subject to grievance procedure, arbitration or litigation under any of the
collective bargaining agreements, employment contracts or employee welfare or
incentive plans to which Borrower or any Subsidiary is a party, and there are no
strikes, lockouts, work stoppages or slowdowns, or, to the knowledge of
Borrower, jurisdictional disputes or organizing activity occurring or threatened
which, as to each of the foregoing, could reasonably be expected to have a
Material Adverse Effect.

 

5.16 Certain Agreements of Officers, Employees and Consultants.

 

(a) No Violation. To the knowledge of Borrower, no officer, employee or
consultant of Borrower is in violation of any term of any employment contract,
proprietary information agreement, nondisclosure agreement, noncompetition
agreement or any other material contract or agreement or any restrictive
covenant relating to the right of any such officer, employee or consultant to be
employed by Borrower because of the nature of the business conducted or to be
conducted by Borrower or relating to the use of trade secrets or proprietary
information of others, and to Borrower’s knowledge, the continued employment of
Borrower’s officers, employees and consultants does not subject Borrower to any
material liability for any claim or claims arising out of or in connection with
any such contract, agreement, or covenant, except for any violation or liability
which would not reasonably be expected to have a Material Adverse Effect.

 

29

 

 

(b) No Present Intention to Terminate. To the knowledge of Borrower, no officer
of Borrower, and no employee or consultant of Borrower whose termination, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, has any present intention of terminating his or her
employment or consulting relationship with Borrower.

 

5.17 No Plan Assets. Neither Borrower nor any Subsidiary is an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA, and
none of the assets of Borrower or any Subsidiary constitutes or will constitute
“plan assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101. In addition, (a) neither Borrower nor any Subsidiary is a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower or any Subsidiary are not subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

 

5.18 Sanctions, Etc. None of Borrower, any of its Subsidiaries or, any director,
officer or employee of Borrower or any of its Subsidiaries, nor to the knowledge
of Borrower, any agent or Affiliate of Borrower or any of its Subsidiaries, is a
Person that is, or, to the knowledge of Borrower, is owned or controlled by
Persons that are, (a) the subject or target of any Sanctions or (b) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions. To the best of Borrower’s knowledge, as of the date
hereof and at all times throughout the term of this Agreement, including after
giving effect to any transfers of interests permitted pursuant to the Loan
Documents, none of the funds of Borrower, any Subsidiary or of their Affiliates
have been (or will be) derived from any unlawful activity with the result that
the investment in the respective party (whether directly or indirectly), is
prohibited by applicable law or the Loans are in violation of applicable law.

 

5.19 Regulatory Compliance. Borrower is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System. Neither Borrower nor any
Subsidiary is an “investment company” or a company controlled by an “investment
company” under the Investment Company Act of 1940. Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) and no proceeds of any Loan will be used to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying any margin stock.

 

30

 

 

5.20 Payment of Taxes. All federal and other material tax returns, reports and
statements (including any attachments thereto or amendments thereof) of Borrower
and its Subsidiaries filed or required to be filed by any of them have been
timely filed (or extensions have been obtained and such extensions have not
expired) and all taxes shown on such tax returns or otherwise due and payable
and all assessments, fees and other governmental charges upon Borrower, its
Subsidiaries and their respective properties, assets, income, businesses and
franchises which are due and payable have been paid when due and payable, except
for the payment of any such taxes, assessments, fees and other governmental
charges which are being diligently contested by Borrower in good faith by
appropriate proceedings and for which adequate reserves have been made under
GAAP. To the knowledge of Borrower, no tax return of Borrower or any Subsidiary
is currently under an audit or examination, and Borrower has not received
written notice of any proposed audit or examination, in each case, where a
material amount of tax is at issue. Borrower is not an “S corporation” within
the meaning of Section 1361(a)(1) of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”).

 

5.21 Anti-Terrorism Laws. Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to
knowingly fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) to the knowledge of Borrower, in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as lender, underwriter, advisor,
investor or otherwise). Lenders hereby notifies Borrower that pursuant to the
requirements of Anti-Terrorism Laws, and Lender’s policies and practices, Lender
is required to obtain, verify and record certain information and documentation
that identifies Borrower and its principals, which information includes the name
and address of Borrower and its principals and such other information that will
allow Lender to identify such party in accordance with Anti-Terrorism Laws.

 

6. Affirmative Covenants. Borrower, until the full and complete payment of the
Obligations (other than contingent indemnification Obligations), covenants and
agrees that:

 

6.1 Good Standing. Borrower shall maintain, and cause each of its Subsidiaries
to maintain, its corporate existence and its good standing in its jurisdiction
of incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. Borrower shall maintain, and cause each of its Subsidiaries to maintain,
in force all licenses, approvals and agreements, the loss of which could
reasonably be expected to have a Material Adverse Effect.

 

6.2 Government Compliance. Borrower shall comply, and cause each of its
Subsidiaries to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

 

31

 

 

6.3 Financial Statements, Reports, Certificates. Borrower shall deliver to
Lender: (a) as soon as available, but in any event within fourteen (14) days
after the end of each month, a Borrower prepared report of the amount of cash on
deposit in each of Borrower’s deposit accounts as of the last day of such
calendar month; (b) as soon as available, but in any event within forty-five
(45) days after the end of each quarter, a Borrower prepared Consolidated
balance sheet, Consolidated income statement and Consolidated cash flow
statement covering Borrower’s operations during such period, certified by
Borrower’s president, treasurer or chief financial officer (each, a “Responsible
Officer”); (c) as soon as available, but in any event within one hundred eighty
(180) days after the end of Borrower’s fiscal year, audited Consolidated
financial statements of Borrower prepared in accordance with GAAP, together with
an unqualified opinion on such financial statements of a nationally recognized
or other independent public accounting firm reasonably acceptable to Lender;
(d) as soon as available, but in any event within thirty (30) days after the end
of Borrower’s fiscal year, Borrower’s operating budget and plan for the next
fiscal year; and (e) such other financial information as Lender may reasonably
request from time to time. During such time as Borrower becomes a publicly
reporting company, promptly as they are available and in any event: (i) at the
time of filing of Borrower’s Form 10-K with the Securities and Exchange
Commission after the end of each fiscal year of Borrower, the financial
statements of Borrower filed with such Form 10-K; and (ii) at the time of filing
of Borrower’s Form 10-Q with the Securities and Exchange Commission after the
end of each of the first three fiscal quarters of Borrower, the Consolidated
financial statements of Borrower filed with such Form 10-Q. In addition,
Borrower shall deliver to Lender (A) promptly upon becoming available, copies of
all statements, reports and notices sent or made available generally by Borrower
to its security holders and (B) promptly upon receipt of notice thereof, a
report of any material legal actions pending or threatened against Borrower or
any Subsidiary or the commencement of any action, proceeding or governmental
investigation involving Borrower or any Subsidiary is commenced that is
reasonably expected to result in damages or costs to Borrower of One Hundred
Thousand Dollars ($100,000) or more.

 

6.4 Certificates of Compliance. Each time financial statements are furnished
pursuant to Section 6.3 above, Borrower shall deliver to Lender an Officer’s
Certificate signed by a Responsible Officer in the form of, and certifying to
the matters set forth in Exhibit E hereto.

 

6.5 Notice of Defaults. As soon as possible, and in any event within five (5)
days after the discovery of a Default or an Event of Default, Borrower shall
provide Lender with an Officer’s Certificate setting forth the facts relating to
or giving rise to such Default or Event of Default and the action which Borrower
proposes to take with respect thereto.

 

6.6 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all federal, state, and material local taxes,
assessments, or contributions required of it by law or imposed upon any Property
belonging to it, and will execute and deliver to Collateral Agent and Lender, on
demand, appropriate certificates attesting to the payment or deposit thereof;
and Borrower will make, and cause each Subsidiary to make, timely payment or
deposit of all material tax payments and withholding taxes required of it by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Collateral Agent and Lender with proof satisfactory to Lender indicating
that Borrower and each Subsidiary has made such payments or deposits; provided
that Borrower need not make any payment if the amount or validity of such
payment is contested in good faith by appropriate proceedings which suspend the
collection thereof (provided that such proceedings do not involve any
substantial danger of the sale, forfeiture or loss of any material item of
Collateral or Collateral which in the aggregate is material to Borrower and that
Borrower has adequately bonded such amounts or reserves sufficient to discharge
such amounts have been provided on the books of Borrower). In addition, Borrower
shall not change, and shall not permit any Subsidiary to change, its respective
jurisdiction of residence for taxation purposes.

 

32

 

 

6.7 Use; Maintenance. Borrower shall keep and maintain all items of equipment
and other similar types of personal property that form any significant portion
or portions of the Collateral in good operating condition and repair and shall
make all necessary replacements thereof and renewals thereto so that the value
and operating efficiency thereof shall at all times be maintained and preserved,
except for ordinary wear and tear and casualty. Borrower shall not permit any
such material item of Collateral (other than any heating, ventilation or air
conditioning or power generation equipment) to become a fixture to real estate
or an accession to other personal property, without the prior written consent of
Collateral Agent and Lender. Borrower shall not permit any such material item of
Collateral to be operated or maintained in violation, in any material respect,
of any applicable law, statute, rule or regulation. With respect to items of
leased equipment (to the extent Collateral Agent and Lender have any security
interest in any residual Borrower’s interest in such equipment under the lease),
Borrower shall keep, maintain, repair, replace and operate such leased
equipment, in all material respects, in accordance with the terms of the
applicable lease.

 

6.8 Insurance. Borrower shall keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s industry and location,
and as Collateral Agent or Lender may reasonably request. Insurance policies
shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Collateral Agent and Lender. All property policies shall have a
lender’s loss payable endorsement showing Collateral Agent and Lender as an
additional loss payee and all liability policies shall show Collateral Agent and
Lender as an additional insured and all policies shall provide that the insurer
must give Collateral Agent at least thirty (30) days’ (or twenty (20) days in
the case of nonpayment of premiums) notice before canceling its policy. At
Collateral Agent’s or Lender’s request, Borrower shall deliver certified copies
of policies and evidence of all premium payments. Proceeds payable under any
property policy shall, at Collateral Agent’s or Lender’s option, be payable to
Collateral Agent, for the benefit of Lender, or to Lender on account of the
Obligations. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, Borrower shall have the option of applying the
proceeds of any property policy, toward the replacement or repair of destroyed
or damaged property; provided that (a) any such replaced or repaired property to
the extent constituting Collateral (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent and Lender have been granted a first priority security
interest, subject to Permitted Liens permitted to have priority over Lender’s
and Collateral Agent’s Liens pursuant to the terms of this Agreement, and (b)
after the occurrence and during the continuation of an Event of Default all
proceeds payable under such property policy shall, at the option of Collateral
Agent or Lender, be payable to Collateral Agent, for the benefit of Lender, or
to Lender on account of the Obligations. If Borrower fails to obtain insurance
as required under Section 6.8 or to pay any amount or furnish any required proof
of payment to third persons and Collateral Agent, Collateral Agent or Lender may
make all or part of such payment or obtain such insurance policies required in
Section 6.8, and take any action under the policies Collateral Agent or Lender
deems prudent. On or prior to the first Funding Date and prior to each policy
renewal, Borrower shall furnish to Collateral Agent certificates of insurance or
other evidence satisfactory to Collateral Agent that insurance complying with
all of the above requirements is in effect.

 

33

 

 

6.9 Further Assurances. At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Collateral Agent or Lender to make effective the
purposes of this Agreement, including the continued perfection and priority of
Collateral Agent’s and Lender’s security interest in the Collateral.

 

6.10  Equity Investment. Borrower shall permit Lender or its assignees, at
Lender’s sole discretion, to purchase up to an aggregate amount of Two Million
Dollars ($2,000,000) of the equity securities sold in any follow-on public
offering of Borrower’s Equity Securities having an aggregate value of not less
than Ten Million Dollars ($10,000,000) (such offering, a “Follow-On Offering”)
at a price equal to ninety-three percent (93%) of the closing price of
Borrower’s publicly traded securities as reported by NASDAQ on the trading day
that is ten (10) days prior to the closing of the Follow-On Offering. Lender’s
purchase of Borrower’s Equity Securities pursuant to this Section 6.10 shall be
on the same terms as those investors purchasing Borrower’s Equity Securities in
such Follow-On Offering. Borrower agrees that it shall notify Lender not less
than five (5) days prior to the filing of a registration statement for a
Follow-On Offering.

 

6.11 Subsidiaries. Borrower, upon Lender’s or Collateral Agent’s request, shall
cause any Subsidiary to provide Lender and Collateral Agent with a guaranty of
the Obligations and a security interest in such Subsidiary’s assets to secure
such guaranty.

 

6.12  Keeping of Books. Borrower shall keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of Borrower and its Subsidiaries, in all material
respects, in accordance with GAAP.

 

6.13 Minimum Cash Balance. Borrower shall, as of the last day of each calendar
month, maintain unrestricted cash and/or Cash Equivalents on deposit in accounts
over which Lender maintains an Account Control Agreement (other than in respect
of CDARS interests existing as of the date of this Agreement) in an amount not
less than:

 

Calendar Month Ended:   Required Minimum Cash on Deposit:       April 30, 2019  
$10,000,000       May 31, 2019   $10,000,000       June 30, 2019   $10,000,000  
    July 31, 2019   $9,900,000       August 31, 2019   $9,700,000      
September 30, 2019   $9,400,000       October 31, 2019   $10,600,000      
November 30, 2019   $11,800,000

 

34

 

 

December 31, 2019   $10,000,000       January 31, 2020   $11,500,000      
February 29, 2020   $10,000,000       March 31, 2020   $8,500,000       April
30, 2020   $8,300,000       May 31, 2020   $8,000,000       June 30, 2020  
$7,800,000       July 31, 2020   $7,900,000       August 31, 2020   $7,900,000  
    September 30, 2020   $7,900,000       October 31, 2020   $9,700,000      
November 30, 2020   $11,500,000       December 31, 2020   $13,200,000      
January 31, 2021   $12,500,000       February 28, 2021   $11,800,000       March
31, 2021   $11,100,000       April 30, 2021   $12,100,000       May 31, 2021  
$13,200,000       June 30, 2021   $14,300,000       July 31, 2021   $14,700,000
      August 31, 2021   $15,000,000       September 30, 2021   $15,300,000

 

Notwithstanding the foregoing, if Borrower provides Lender with updated
financial projections for any period from the date of this Agreement through
September 30, 2021, then the minimum cash and/or Cash Equivalents required by
Borrower to be maintained in accounts over which Lender maintains an Account
Control Agreement during any such period shall be the greater of (a) the amount
set forth in the table immediately preceding this paragraph and (b) the
aggregate cash outflows projected by Borrower for the applicable forward rolling
three (3) month period as set forth in Borrower’s updated projections.

 

35

 

 

The amount of cash and Cash Equivalents that Borrower will be required to
maintain in accounts over which Lender maintains an Account Control Agreement
during the period commencing on October 1, 2021 and continuing through the
repayment in full of the Obligations (other than contingent indemnification
Obligations), will be set by Lender in its sole discretion based upon Borrower’s
cash flow projections for such period as approved by Borrower’s Board of
Directors and provided to Lender.

 

6.14 Capital Raise. Borrower shall, on or prior to the date that is ninety (90)
days after the date of this Agreement, provide Lender with evidence reasonably
satisfactory to Lender that Borrower has, after the date of this Agreement,
received cash proceeds of not less than Five Million Dollars ($5,000,000) from
the sale of Borrower’s Equity Securities.

 

6.15 Board Observation Rights. For so long as the Obligations remain
outstanding, Borrower shall permit a designee of Lender or its Affiliates (the
“Observer”) to attend all meetings of Borrower’s Board of Directors (whether in
person, telephonic or other), excluding executive sessions, in a nonvoting,
observer capacity and in this respect, Borrower shall provide the Observer,
concurrently with Borrower’s delivery to the members of the Board of Directors,
with copies of all notices, minutes, consents, and other materials that Borrower
provides to such members; provided, however, that the Observer agrees to hold
all information so provided to it or learned by it in connection with its rights
hereunder in confidence and trust in accordance with the confidentiality
obligations of this Agreement; it being understood and agreed that,
notwithstanding the foregoing, the Observer shall be permitted to disclose such
information to Lender and its Affiliates for use in connection with the
servicing of the Obligations; and provided, further, that Borrower reserves the
right to withhold any information from Observer or access to Observer if
Observer’s access to such information or meetings could adversely affect the
attorney-client privilege between Borrower and its counsel, or if such
information or meetings (or any portion thereof) relates to any waiver of or any
amendment to the Loan Documents or relates to a refinancing or replacement of
this Agreement.  The Collateral Agent and Lender each acknowledges that certain
information it might receive constitutes material non-public information with
respect to the Borrower or its subsidiaries, or the respective securities of any
of the foregoing.

 

7. Negative Covenants. Borrower, until the full and complete payment of the
Obligations (other than contingent indemnification Obligations), covenants and
agrees that Borrower shall not:

 

7.1 Chief Executive Office. Change its name, jurisdiction of incorporation,
chief executive office, principal place of business or any of the items set
forth in Section 1 of the Disclosure Schedule without twenty (20) days prior
written notice to Collateral Agent.

 

7.2 Collateral Control. Subject to its rights under Sections 4.4 and 7.4, remove
any items of Collateral from Borrower’s facility located at the address set
forth on the cover page hereof or as set forth on the Disclosure Schedule.

 

36

 

 

7.3 Liens. Create, incur, allow or suffer, or permit any Subsidiary to create,
incur, allow or suffer, any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any accounts except for Permitted
Liens and Permitted Transfers, or permit any Collateral not to be subject to the
first priority security interest granted herein (except for Permitted Liens that
are permitted by the terms of this Agreement to have priority to Collateral
Agent’s and Lender’s Liens), or enter into any agreement, document, instrument
or other arrangement (except with or in favor of Collateral Agent, for the
benefit of Lender, or Lender) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or any Subsidiary’s Intellectual Property, except
(a) as otherwise permitted in Section 7.4 hereof and (b) as permitted in the
definition of “Permitted Liens” herein.

 

7.4 Other Dispositions of Collateral. Convey, sell, lease or otherwise dispose
of, or permit any Subsidiary to convey, sell, lease or otherwise dispose, of all
or any part of the Collateral to any Person (collectively, a “Transfer”), except
for any Permitted Transfers.

 

7.5 Distributions. (a) Pay any dividends or make any distributions, or permit
any Subsidiary to pay any dividends or make any distributions, on their
respective Equity Securities; (b) purchase, redeem, retire, defease or otherwise
acquire, or permit any Subsidiary to purchase, redeem, retire, defease or
otherwise acquire, for value any of their respective Equity Securities (other
than (i) repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements or similar arrangements in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) in any fiscal year,
(ii) repurchases of Equity Interests deemed to occur upon the cashless exercise
of stock options when such Equity Interests represent a portion of the exercise
price thereof, and (iii) to the extent constituting a repurchase, to the extent
contemplated by clauses (iv) and (v) to the proviso below; (c) return, or permit
any Subsidiary to return, any capital to any holder of its Equity Securities as
such; (d) make, or permit any Subsidiary to make, any distribution of assets,
Equity Securities, obligations or securities to any holder of its Equity
Securities as such; or (e) set apart any sum for any such purpose; provided,
however, that (i) Borrower or any Subsidiary may pay dividends payable solely in
Borrower’s or such Subsidiary’s Equity Interests (including, to the extent
representing a return on preferred Equity Interests and as contemplated by the
Founders Agreement), (ii) a Subsidiary may pay dividends or make distributions
to Borrower, (iii) a Subsidiary may declare and make cash dividends or cash
distributions ratably with respect to its Equity Interests, (iv) Borrower or any
Subsidiary may pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof, and (v) Borrower or any
Subsidiary may honor any conversion request by a holder of convertible
Indebtedness (to the extent such conversion request is paid solely in shares of
Equity Interests of Borrower) and make cash payments in lieu of fractional
shares in connection with any such conversion.

 

7.6 Mergers or Acquisitions. Merge or consolidate, or permit any Subsidiary to
merge or consolidate, with or into any other Person or acquire, or permit any
Subsidiary to acquire, all or substantially all of the capital stock or assets
of another Person; provided that (a) any Subsidiary may merge into another
Subsidiary, (b) any Subsidiary may merge into Borrower so long as Borrower is
the surviving entity and (c) any Permitted Investment in accordance with Section
7.11 shall be permitted.

 

37

 

 

7.7 Change in Business or Ownership. (A) Engage, or permit any Subsidiary to
engage, in any material line of business other than the businesses currently
engaged in by Borrower or such Subsidiary, as applicable, or any line of
business reasonably complimentary, ancillary or otherwise related thereto or (B)
have a material change in Borrower’s ownership equal to or greater than
twenty-five percent (25%) other than (a) by the sale by Borrower of Borrower’s
Equity Securities in one or more public offerings or (b) to venture capital
investors so long as Borrower identifies to Lender and Collateral Agent the
venture capital investors prior to the execution of a definitive agreement
relating to such change of ownership and any such venture capital investors that
purchase or otherwise acquire twenty-five percent (25%) or more of the ownership
of Borrower in one or a series of transactions have cleared Lender’s “know your
customer” checks.

 

7.8 Transactions With Affiliates; Creation of Subsidiaries. (a) Enter, or permit
any Subsidiary to enter, into any contractual obligation with any Affiliate or
engage in any other transaction with any Affiliate except upon terms (taken as a
whole) at least as favorable to Borrower or such Subsidiary, as applicable, as
an arms-length transaction with Persons who are not Affiliates of Borrower
except: (i) transactions between or among Borrowers (or any entity that becomes
a Borrower as a result of such transaction) not involving any other Affiliate;
(ii) loans or advances to employees, officers and directors otherwise
constituting a Permitted Investment; (iii) the payment of reasonable fees and
reimbursement of out-of-pocket expenses to directors of a Borrower or a
Subsidiary; (iv) compensation (including bonuses) and employee benefit
arrangements paid to, indemnities provided for the benefit of, and employment
and severance arrangements entered into with, directors, officers, managers,
consultants or employees of a Borrower or a Subsidiary in the ordinary course of
business; (v) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans; (vi) any payment or
distribution not prohibited by Section 7.5; (vii) transactions set forth on the
Disclosure Schedule, or (b) create a Subsidiary without providing at least ten
(10) Business Days advance notice thereof to Lender and, if requested by Lender,
such Subsidiary (other than a Foreign Subsidiary) guarantees the Obligations and
grants a security interest in its assets to secure such guaranty, in each case
on terms reasonably satisfactory to Collateral Agent and Lender.

 

7.9 Indebtedness Payments. (a) Prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
for borrowed money (other than amounts due or permitted to be prepaid under this
Agreement) except for (i) the conversion of Indebtedness into equity securities
and the payment of cash in lieu of fractional shares in connection with such
conversion, (ii) prepayment by any Subsidiary of (x) intercompany Indebtedness
owed by such Subsidiary to Borrower, or (y) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower, (iii) any extension, refinancing or renewal
of any such Indebtedness to the extent such extension, refinancing or renewal
constitutes Permitted Indebtedness or (iv) as otherwise permitted hereunder or
approved in writing by Lender, (b) amend, modify or otherwise change the terms
of any Indebtedness for borrowed money or lease obligations so as to accelerate
the scheduled repayment thereof or (c) repay any notes to officers, directors or
shareholders.

 

38

 

 

7.10 Indebtedness. Create, incur, assume or permit, or permit any Subsidiary to
create, incur, or permit to exist, any Indebtedness except Permitted
Indebtedness.

 

7.11 Investments. Make, or permit any Subsidiary to make, any Investment except
for Permitted Investments.

 

7.12 Compliance. (a) (i) Become, or permit any Subsidiary to become, an
“investment company” or (ii) become, or permit any Subsidiary to become, a
company controlled by a Person required to be registered as an “investment
company”, after giving effect to any transitory regime available to such Person
as it relates to such registration, in each case as defined under the Investment
Company Act of 1940, or undertake as one of its important activities, extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Loan for that purpose; (b) become, or permit any Subsidiary to become, subject
to any other federal or state law or regulation which purports to restrict or
regulate its ability to borrow money; or (c) (i) fail, or permit any Subsidiary
to fail, to meet the minimum funding requirements of the Employment Retirement
Income Security Act of 1974, and its regulations, as amended from time to time
(“ERISA”); or (ii) permit, or permit any Subsidiary to permit, a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; or (d) fail, or
permit any Subsidiary to fail, to comply with the Federal Fair Labor Standards
Act or violate any other law or regulation, if the violation could reasonably be
expected to have Material Adverse Effect.

 

7.13 Maintenance of Accounts. (a) Maintain any deposit account or securities
account except accounts (other than Excluded Accounts and other than in respect
of CDARS interests existing as of the date of this Agreement, which CDARS
interests shall mature on or prior to April 30, 2019 with the proceeds thereof
deposited into accounts over which Lender maintains an Account Control
Agreement) with respect to which Collateral Agent and Lender has obtained a
perfected security interest in such accounts through one or more Account Control
Agreements or (b) grant or allow any other Person (other than Collateral Agent
or Lender) to perfect a security interest in, or enter into any agreements with
any Persons (other than Collateral Agent or Lender) accomplishing perfection via
control as to, any of its deposit accounts or securities accounts (other than in
respect of any Excluded Account).

 

7.14 Negative Pledge Regarding Intellectual Property. Create, incur, assume or
suffer to exist, or permit any Subsidiary to create, incur, assume or suffer to
exist, any Lien of any kind upon any Intellectual Property or Transfer any
Intellectual Property, whether now owned or hereafter acquired, other than (i)
non-exclusive licenses of Intellectual Property entered into in the ordinary
course of business and (ii) any Permitted Transfers contemplated by clauses (b),
(j) and (r) of the definition of Permitted Transfers.

 

8. Events of Default. Any one or more of the following events shall constitute
an “Event of Default” by Borrower under this Agreement:

 

8.1 Failure to Pay. If Borrower fails to pay when due and payable or when
declared due and payable in accordance with the Loan Documents: (a) any
Scheduled Payment on the relevant Payment Date or on the relevant Maturity Date;
or (b) any other portion of the Obligations within five (5) days after receipt
of written notice from Lender that such payment is due.

 

39

 

 

8.2 Certain Covenant Defaults. If Borrower fails to perform any obligation
arising under Sections 6.5, 6.8, 6.13 or violates any of the covenants contained
in Section 7 of this Agreement.

 

8.3 Other Covenant Defaults. If Borrower fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant, or agreement contained
in this Agreement (other than as set forth in Sections 8.1, 8.2 or 8.4 through
8.14), in any of the other Loan Documents and Borrower has failed to cure such
default within thirty (30) days of the occurrence of such default. During this
thirty (30) day period, the failure to cure the default is not an Event of
Default (but no Loan will be made during the cure period).

 

8.4 Material Adverse Change. If there occurs a material adverse change in
Borrower’s business, or if there is a material impairment of the prospect of
repayment of any portion of the Obligations owing to Collateral Agent or Lender
or a material impairment of the value or priority of Collateral Agent’s and
Lender’s security interest in the Collateral.

 

8.5 Investor Abandonment. If Lender determines in its reasonable good faith
judgment, that it is the clear intention of Borrower’s investors not to continue
to fund Borrower in the amounts and within the timeframe necessary to enable
Borrower to satisfy the Obligations as they become due and payable.

 

8.6 Seizure of Assets, Etc. (a) If any material portion of Borrower’s or any
Subsidiary’s assets (i) is attached, seized, subjected to a writ or distress
warrant, or is levied upon or (ii) comes into the possession of any trustee,
receiver or Person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within thirty (30) days, (b) if Borrower or any Subsidiary is enjoined,
restrained or in any way prevented by court order from continuing to conduct all
or any material part of its business affairs, (c) if a judgment or other claim
becomes a lien or encumbrance upon any material portion of Borrower’s or any
Subsidiary’s assets or (d) if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s or any Subsidiary’s assets by the
United States Government, or any department agency or instrumentality thereof,
or by any state, county, municipal, or governmental agency, and the same is not
paid within thirty (30) days after Borrower receives notice thereof; provided
that none of the foregoing shall constitute an Event of Default where such
action or event is stayed or an adequate bond has been posted pending a good
faith contest by Borrower.

 

8.7 Service of Process. (a) The service of process upon Collateral Agent or
Lender seeking to attach by a trustee or other process any funds of Borrower on
deposit or otherwise held by Collateral Agent or Lender, (b) the delivery upon
Collateral Agent or Lender of a notice of foreclosure by any Person seeking to
attach or foreclose on any funds of Borrower on deposit or otherwise held by
Collateral Agent or Lender or (c) the delivery of a notice of foreclosure or
exclusive control to any entity holding or maintaining Borrower’s deposit
accounts or accounts holding securities by any Person (other than Collateral
Agent or Lender) seeking to foreclose or attach any such accounts or securities;
provided that none of the foregoing shall constitute an Event of Default where
such action or event is stayed or an adequate bond has been posted pending a
good faith contest by Borrower.

 

40

 

 

8.8 Default on Indebtedness. One or more defaults shall exist under any
agreement with any third party or parties which consists of the failure to pay
any Indebtedness of Borrower or any Subsidiary at maturity or which results in a
right by such third party or parties, whether or not exercised (but after giving
effect to any cure period applicable thereto), to accelerate the maturity of
Indebtedness in an aggregate amount in excess of Two Hundred Fifty Thousand
Dollars ($250,000).

 

8.9 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Two Hundred Fifty Thousand Dollars
($250,000) (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage) shall be rendered against Borrower or any Subsidiary and shall remain
unsatisfied and unstayed for a period of thirty (30) days or more.

 

8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty, representation, statement,
certification, or report made to Collateral Agent or Lender by Borrower or any
officer, employee, agent, or director of Borrower.

 

8.11 Breach of Warrant. If Borrower shall breach any material term of any
Warrant.

 

8.12 Unenforceable Loan Document. If any Loan Document shall in any material
respect cease to be, or Borrower shall assert that any Loan Document is not, a
legal, valid and binding obligation of Borrower enforceable in accordance with
its terms.

 

8.13 Involuntary Insolvency Proceeding. (a) If a proceeding shall have been
instituted in a court having jurisdiction in the premises (i) seeking a decree
or order for relief in respect of Borrower or any Subsidiary in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) for the appointment of a receiver, liquidator,
administrator, assignee, custodian, trustee (or similar official) of Borrower or
any Subsidiary or for any substantial part of its Property or (iii) for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or (b) such court shall enter a decree or order granting the relief sought
in any such proceeding.

 

8.14 Voluntary Insolvency Proceeding. If Borrower or any Subsidiary shall (a)
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) consent to the entry of an order for
relief in an involuntary case under any such law, (c) consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian
(or other similar official) of Borrower or any Subsidiary or for any substantial
part of its Property, (d) shall make a general assignment for the benefit of
creditors, (e) shall fail generally to pay its debts as they become due or (f)
take any corporate action in furtherance of any of the foregoing.

 

41

 

 

9. Lender’s Rights and Remedies.

 

9.1 Rights and Remedies. Upon the occurrence of any Default or Event of Default,
Lender shall not have any further obligation to advance money or extend credit
to or for the benefit of Borrower. In addition, upon the occurrence of an Event
of Default, Collateral Agent and Lender shall have the rights, options, duties
and remedies of a secured party as permitted by law and, in addition to and
without limitation of the foregoing, Collateral Agent, on behalf of Lender, or
Lender (acting alone) may, at its election, without notice of election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 

(a) Acceleration of Obligations. Declare all Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, including (i)
any accrued and unpaid interest, (ii) the amounts which would have otherwise
come due under Section 2.3(b)(ii) if the Loans had been voluntarily prepaid,
(iii) the unpaid principal balance of the Loans and (iv) all other sums, if any,
that shall have become due and payable hereunder, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.13 or 8.14 all Obligations shall become immediately due and payable without
any action by Collateral Agent or Lender);

 

(b) Protection of Collateral. Make such payments and do such acts as Collateral
Agent or Lender considers necessary or reasonable to protect Collateral Agent’s
and Lender’s security interest in the Collateral. Borrower agrees to assemble
the Collateral if Collateral Agent or Lender so requires and to make the
Collateral available to Collateral Agent or Lender as Collateral Agent or Lender
may designate. Borrower authorizes Collateral Agent, Lender and their designees
and agents to enter the premises where the Collateral is located, to take and
maintain possession of the Collateral, or any part of it, and to pay, purchase,
contest, or compromise any Lien which in Collateral Agent’s or Lender’s
determination appears or is claimed to be prior or superior to its security
interest and to pay all expenses incurred in connection therewith. With respect
to any of Borrower’s owned premises, Borrower hereby grants Collateral Agent and
Lender a license to enter into possession of such premises and to occupy the
same, without charge, for up to one hundred twenty (120) days in order to
exercise any of Collateral Agent’s and Lender’s rights or remedies provided
herein, at law, in equity, or otherwise;

 

(c) Preparation of Collateral for Sale. Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral. Collateral Agent, Lender and their agents
and any purchasers at or after foreclosure are hereby granted a non-exclusive,
irrevocable, perpetual, fully paid, royalty-free license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s Intellectual Property, including labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any Property of a similar nature, now or at any time
hereafter owned or acquired by Borrower or in which Borrower now or at any time
hereafter has any rights; provided that such license shall only be exercisable
in connection with the disposition of Collateral upon Collateral Agent’s or
Lender’s exercise of its remedies hereunder;

 

42

 

 

(d) Sale of Collateral. Sell the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Collateral
Agent or Lender determines are commercially reasonable; and

 

(e) Purchase of Collateral. Credit bid and purchase all or any portion of the
Collateral at any public sale.

 

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.

 

9.2 Set Off Right. Collateral Agent and Lender may set off and apply to the
Obligations any and all Indebtedness at any time owing to or for the credit or
the account of Borrower or any other assets of Borrower in Collateral Agent’s or
Lender’s possession or control.

 

9.3 Effect of Sale. Upon the occurrence of an Event of Default, to the extent
permitted by law, Borrower covenants that it will not at any time insist upon or
plead, or in any manner whatsoever claim or take any benefit or advantage of,
any stay or extension law now or at any time hereafter in force, nor claim, take
nor insist upon any benefit or advantage of or from any law now or hereafter in
force providing for the valuation or appraisement of the Collateral or any part
thereof prior to any sale or sales thereof to be made pursuant to any provision
herein contained, or to the decree, judgment or order of any court of competent
jurisdiction; nor, after such sale or sales, claim or exercise any right under
any statute now or hereafter made or enacted by any state or otherwise to redeem
the property so sold or any part thereof, and, to the full extent legally
permitted, except as to rights expressly provided herein, hereby expressly
waives for itself and on behalf of each and every Person, except decree or
judgment creditors of Borrower, acquiring any interest in or title to the
Collateral or any part thereof subsequent to the date of this Agreement, all
benefit and advantage of any such law or laws, and covenants that it will not
invoke or utilize any such law or laws or otherwise hinder, delay or impede the
execution of any power herein granted and delegated to Collateral Agent or
Lender, but will suffer and permit the execution of every such power as though
no such power, law or laws had been made or enacted. Any sale, whether under any
power of sale hereby given or by virtue of judicial proceedings, shall operate
to divest all right, title, interest, claim and demand whatsoever, either at law
or in equity, of Borrower in and to the Property sold, and shall be a perpetual
bar, both at law and in equity, against Borrower, its successors and assigns,
and against any and all Persons claiming the Property sold or any part thereof
under, by or through Borrower, its successors or assigns.

 

43

 

 

9.4 Power of Attorney in Respect of the Collateral. Borrower does hereby
irrevocably appoint Collateral Agent, on behalf of Lender (which appointment is
coupled with an interest) the true and lawful attorney in fact of Borrower, with
full power of substitution and in its name to file any notices of security
interests, financing statements and continuations and amendments thereof
pursuant to the Code or federal law, as may be necessary to perfect or to
continue the perfection of Collateral Agent’s and Lender’s security interests in
the Collateral. Borrower does hereby irrevocably appoint Collateral Agent, on
behalf of Lender (which appointment is coupled with an interest) on the
occurrence of an Event of Default, the true and lawful attorney in fact of
Borrower, with full power of substitution and in its name: (a) to ask, demand,
collect, receive, receipt for, sue for, compound and give acquittance for any
and all rents, issues, profits, avails, distributions, income, payment draws and
other sums in which a security interest is granted under Section 4 with full
power to settle, adjust or compromise any claim thereunder as fully as if
Collateral Agent or Lender were Borrower itself; (b) to receive payment of and
to endorse the name of Borrower to any items of Collateral (including checks,
drafts and other orders for the payment of money) that come into Collateral
Agent’s or Lender’s possession or under Collateral Agent’s or Lender’s control;
(c) to make all demands, consents and waivers, or take any other action with
respect to, the Collateral; (d) in Collateral Agent’s or Lender’s discretion to
file any claim or take any other action or proceedings, either in its own name
or in the name of Borrower or otherwise, which Collateral Agent or Lender may
reasonably deem necessary or appropriate to protect and preserve the right,
title and interest of Collateral Agent and Lender in and to the Collateral; (e)
endorse Borrower’s name on any checks or other forms of payment or security; (f)
sign Borrower’s name on any invoice or bill of lading for any account or drafts
against account debtors; (g) make, settle, and adjust all claims under
Borrower’s insurance policies; (h) settle and adjust disputes and claims about
the accounts directly with account debtors, for amounts and on terms Collateral
Agent or Lender determines reasonable; (i) transfer the Collateral into the name
of Collateral Agent, Lender or a third party as the Code permits; and (j) to
otherwise act with respect thereto as though Collateral Agent or Lender were the
outright owner of the Collateral.

 

9.5 Lender’s Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Collateral Agent or Lender may do any or all
of the following: (a) make payment of the same or any part thereof; or
(b) obtain and maintain insurance policies of the type discussed in Section 6.8
of this Agreement, and take any action with respect to such policies as
Collateral Agent or Lender deems prudent. Any amounts paid or deposited by
Collateral Agent or Lender shall constitute Lender’s Expenses, shall be
immediately due and payable, shall bear interest at the Default Rate and shall
be secured by the Collateral. Any payments made by Collateral Agent or Lender
shall not constitute an agreement by Collateral Agent or Lender to make similar
payments in the future or a waiver by Collateral Agent or Lender of any Event of
Default under this Agreement. Borrower shall pay all reasonable fees and
expenses, including Lender’s Expenses, incurred by Collateral Agent or Lender in
the enforcement or attempt to enforce any of the Obligations hereunder not
performed when due.

 

9.6 Remedies Cumulative; Independent Nature of Lender’s Rights. Collateral
Agent’s and Lender’s rights and remedies under this Agreement, the Loan
Documents, and all other agreements shall be cumulative. Collateral Agent and
Lender shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No failure on the part of
Collateral Agent or Lender to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof or the exercise of any other right. The Obligations of Borrower
to Lender or Collateral Agent may be enforced by Lender or Collateral Agent
against Borrower in accordance with the terms of this Agreement and the other
Loan Documents and, to the fullest extent permitted by applicable law, it shall
not be necessary for Collateral Agent or Lender, as applicable, to be joined as
an additional party in any proceeding to enforce such Obligations.

 

44

 

 

9.7 Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent or
Lender, at the time of or received by Collateral Agent or Lender after the
occurrence of an Event of Default hereunder) shall be paid to and applied as
follows:

 

(a) First, to the payment of out-of-pocket costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent or Lender, including Lender’s Expenses;

 

(b) Second, to the payment to Lender of the amount then owing or unpaid on the
Loans for any accrued and unpaid interest, the amounts which would have
otherwise come due under Section 2.3(b)(ii), if the Loans had been voluntarily
prepaid, the principal balance of the Loans, and all other Obligations with
respect to the Loans (provided, however, if such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid upon the Loans, then
first, to the unpaid interest thereon ratably, second, to the amounts which
would have otherwise come due under Section 2.3(b)(ii) ratably, if the Loans had
been voluntarily prepaid, third, to the principal balance of the Loans ratably,
and fourth, to the ratable payment of other amounts then payable to Lender under
any of the Loan Documents); and

 

(c) Third, to the payment of the surplus, if any, to Borrower, its successors
and assigns or to the Person lawfully entitled to receive the same.

 

9.8 Reinstatement of Rights. If Collateral Agent or Lender shall have proceeded
to enforce any right under this Agreement or any other Loan Document by
foreclosure, sale, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined
adversely, then and in every such case (unless otherwise ordered by a court of
competent jurisdiction), Collateral Agent and Lender shall be restored to their
former position and rights hereunder with respect to the Property subject to the
security interest created under this Agreement.

 

10. Waivers; Indemnification.

 

10.1 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Collateral Agent or Lender on which Borrower may in any way be liable.

 

10.2 Lender’s Liability for Collateral. So long as Collateral Agent and Lender
comply with their obligations, if any, under the Code, neither Collateral Agent
nor Lender shall in any way or manner be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause other than Collateral Agent’s or
Lender’s gross negligence or willful misconduct; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person whomsoever. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

45

 

 

10.3 Indemnification and Waiver. Whether or not the transactions contemplated
hereby shall be consummated:

 

(a) General Indemnity. Borrower agrees upon demand to pay or reimburse
Collateral Agent and Lender for all liabilities, obligations and out-of-pocket
expenses, including Lender’s Expenses and reasonable fees and expenses of
counsel for Collateral Agent and Lender from time to time arising in connection
with the enforcement or collection of sums due under the Loan Documents, and in
connection with any amendment or modification of the Loan Documents or any
“work-out” in connection with the Loan Documents. Borrower shall indemnify,
reimburse and hold Collateral Agent, Lender, and each of their respective
successors, assigns, agents, attorneys, officers, directors, equity holders,
agents and employees (each an “Indemnified Person”) harmless from and against
all liabilities, losses, damages, actions, suits, demands, claims of any kind
and nature (including claims relating to environmental discharge, cleanup or
compliance), all costs and expenses whatsoever to the extent they may be
incurred or suffered by such Indemnified Person in connection therewith
(including reasonable attorneys’ fees and expenses), fines, penalties (and other
charges of any applicable Governmental Authority), licensing fees relating to
any item of Collateral, damage to or loss of use of property (including
consequential or special damages to third parties or damages to Borrower’s
property), or bodily injury to or death of any person (including any agent or
employee of Borrower) (each, a “Claim”), directly or indirectly relating to or
arising out of the use of the proceeds of the Loans or otherwise, the falsity of
any representation or warranty of Borrower or Borrower’s failure to comply with
the terms of this Agreement or any other Loan Document, in each case, limited,
as to legal expenses, to the reasonable and documented fees, disbursements and
other charges of one (1) firm of counsel for the Lender and Collateral Agent and
their respective Affiliates and, if necessary, one (1) firm of local counsel for
the Lender and Collateral Agent in each material jurisdiction. The foregoing
indemnity shall cover, without limitation, (i) any Claim in connection with a
design or other defect (latent or patent) in any item of equipment or product
included in the Collateral, (ii) any Claim for infringement of any patent,
copyright, trademark or other intellectual property right, (iii) any Claim
resulting from the presence on or under or the escape, seepage, leakage,
spillage, discharge, emission or release of any Hazardous Materials on the
premises owned, occupied or leased by Borrower, including any Claims asserted or
arising under any Environmental Law, (iv) any Claim for negligence or strict or
absolute liability in tort or (v) any Claim asserted as to or arising under any
Account Control Agreement or any Landlord Agreement; provided, however, Borrower
shall not indemnify any Indemnified Person for any liability incurred by such
Indemnified Person as a result of such Indemnified Person’s (or such Indemnified
Person’s successors, assigns, agents, attorneys, officers, directors, equity
holders, agents or employees) bad faith, gross negligence, willful misconduct.
Such indemnities shall continue in full force and effect, notwithstanding the
expiration or termination of this Agreement. Upon Collateral Agent’s or Lender’s
written demand, Borrower shall assume and diligently conduct, at its sole cost
and expense but subject to the limitation set forth above, the entire defense of
Collateral Agent and Lender, each of their members, partners, and each of their
respective, agents, employees, directors, officers, equity holders, successors
and assigns against any indemnified Claim described in this Section 10.3(a).
Borrower shall not settle or compromise any Claim against or involving
Collateral Agent or Lender without first obtaining Collateral Agent’s or
Lender’s written consent thereto, which consent shall not be unreasonably
withheld.

 

46

 

 

(b) Waiver. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
OR ANYWHERE ELSE, BORROWER AGREES THAT IT SHALL NOT SEEK FROM COLLATERAL AGENT
OR LENDER UNDER ANY THEORY OF LIABILITY (INCLUDING ANY THEORY IN TORTS), ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.

 

(c) Survival; Defense. The obligations in this Section 10.3 shall survive
payment of all other Obligations pursuant to Section 12.8. At the election of
any Indemnified Person, Borrower shall defend such Indemnified Person using
legal counsel satisfactory to such Indemnified Person in such Person’s
reasonable discretion, at the sole cost and expense of Borrower but subject to
the limitation set forth above. All amounts owing under this Section 10.3 shall
be paid within thirty (30) days after written demand.

 

11. Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by certified mail, postage
prepaid, return receipt requested, by prepaid nationally recognized overnight
courier, electronic mail or by prepaid facsimile to Borrower or to Lender, as
the case may be, at their respective addresses set forth below:

 

If to Borrower: Mustang Bio, Inc.   377 Plantation St.   Worcester, MA 01605  
Attention: Brian Achenbach   Ph: 774-778-5005   Email: bachenbach@mustangbio.com
      With a copy (which shall not constitute notice) to:       Alston & Bird
LLP   90 Park Avenue   New York, NY 10016   Attention: Paul W. Hespel   Ph:
(212) 210-9492   Email: paul.hespel@alston.com     If to Horizon: Horizon
Technology Finance Corporation   312 Farmington Avenue   Farmington, CT 06032  
Attention: Legal Department   Fax: (860) 676-8655   Ph: (860) 676-8654

 

47

 

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

12. General Provisions.

 

12.1 Successors and Assigns. This Agreement and the Loan Documents shall bind
and inure to the benefit of the respective successors and permitted assigns of
each of the parties; provided, however, neither this Agreement nor any rights
hereunder may be assigned by Borrower without Lender’s prior written consent,
which consent may be granted or withheld in Lender’s sole discretion. Lender
shall have the right, without the consent of or notice to Borrower, to sell,
transfer, assign, negotiate, or grant participations in all or any part of, or
any interest in Lender’s rights and benefits hereunder to any Person other than
a Disqualified Lender. Collateral Agent and Lender may disclose the Loan
Documents and any other financial or other information relating to Borrower to
any potential participant or assignee of any of the Loans other than a
Disqualified Lender; provided that such potential participant or assignee agrees
to protect the confidentiality of such documents and information in accordance
with Section 14 of this Agreement.

 

12.2 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.3 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.4 Entire Agreement; Construction; Amendments and Waivers.

 

(a) Entire Agreement. This Agreement and each of the other Loan Documents, taken
together, constitute and contain the entire agreement among Borrower, Collateral
Agent and Lender and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications between the parties, whether
written or oral, respecting the subject matter hereof. Borrower acknowledges
that it is not relying on any representation or agreement made by Collateral
Agent, Lender or any employee, attorney or agent thereof, other than the
specific agreements set forth in this Agreement and the Loan Documents.

 

(b) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of Borrower, Collateral Agent and Lender as of the date
hereof and their respective counsel; accordingly, this Agreement shall be deemed
to be the product of the parties hereto, and no ambiguity shall be construed in
favor of or against Borrower, Collateral Agent or Lender. Borrower, Collateral
Agent and Lender agree that they intend the literal words of this Agreement and
the other Loan Documents and that no parol evidence shall be necessary or
appropriate to establish Borrower’s, Collateral Agent’s or Lender’s actual
intentions.

 

48

 

 

(c) Amendments and Waivers. Any and all discharges or waivers of, or consents to
any departures from, any provision of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender; provided
that no such discharge, waiver or consent affecting the rights or duties of the
Collateral Agent under this Agreement or any other Loan Document shall be
effective without the written consent of the Collateral Agent. Any and all
amendments and modifications of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender and
Borrower; provided that no such amendment or modification affecting the rights
or duties of the Collateral Agent under this Agreement or any other Loan
Document shall be effective without the written consent of the Collateral Agent.
Any waiver or consent with respect to any provision of the Loan Documents shall
be effective only in the specific instance and for the specific purpose for
which it was given. No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, waiver or consent affected in
accordance with this Section 12.4 shall be binding upon Collateral Agent, Lender
and on Borrower.

 

12.5 Reliance by Lender. All covenants, agreements, representations and
warranties made herein by Borrower shall be deemed to be material to and to have
been relied upon by Collateral Agent and Lender, notwithstanding any
investigation by Collateral Agent or Lender.

 

12.6 No Set-Offs by Borrower. All sums payable by Borrower pursuant to this
Agreement or any of the other Loan Documents shall be payable without notice or
demand and shall be payable in United States Dollars without set-off or
reduction of any manner whatsoever.

 

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts (including signatures
delivered by facsimile or other electronic means), each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

12.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations or
commitment to fund remain outstanding. The obligations of Borrower to indemnify
Collateral Agent and Lender with respect to the expenses, damages, losses, costs
and liabilities described in Section 10.3 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Collateral Agent or Lender have run.

 

13. Relationship of Parties. Borrower and Lender acknowledge, understand and
agree that the relationship between Borrower, on the one hand, and Lender, on
the other, is, and at all times shall remain solely that of a borrower and
lender. Lender shall not, under any circumstances, be construed to be a partner
or a joint venturer of Borrower or any of its Affiliates; nor shall Lender,
under any circumstances, be deemed to be in a relationship of confidence or
trust or a fiduciary relationship with Borrower or any of its Affiliates, or to
owe any fiduciary duty or any other duty to Borrower or any of its Affiliates.
Neither Collateral Agent nor Lender undertakes or assumes any responsibility or
duty to Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform Borrower or any of its Affiliates of any
matter in connection with its or their Property, any Collateral held by
Collateral Agent or Lender or the operations of Borrower or any of its
Affiliates. Borrower and each of its Affiliates shall rely entirely on their own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by
Collateral Agent or Lender in connection with such matters is solely for the
protection of Collateral Agent and Lender and neither Borrower nor any Affiliate
is entitled to rely thereon.

 

49

 

 

14. Confidentiality. All information (other than periodic reports filed by
Borrower with the Securities and Exchange Commission) disclosed by Borrower to
Collateral Agent or Lender in writing or through inspection pursuant to this
Agreement that (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”) shall be considered confidential. Accordingly,
Lender and the Collateral Agent agree that any Confidential Information it may
obtain in the course of acquiring, administering, or perfecting Collateral
Agent’s security interest in the Collateral shall not be disclosed to any other
Person or entity in any manner whatsoever, in whole or in part, without the
prior written consent of Borrower, except that Lender and the Collateral Agent
may disclose any such information: (a) to its own directors, officers,
employees, accountants, counsel and other professional advisors and to its
Affiliates if Lender or the Collateral Agent in their sole discretion determines
that any such party should have access to such information in connection with
such party’s responsibilities in connection with the Loans or this Agreement
and, provided that such recipient of such Confidential Information either (i)
agrees to be bound by the confidentiality provisions of this paragraph or (ii)
is otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Lender or the Collateral Agent; (d) if
required or appropriate in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable by Lender’s or
the Collateral Agent’s counsel; (e) to comply with any legal requirement or law
applicable to Lender or the Collateral Agent; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Collateral Agent’s sale, lease, or other disposition of
Collateral after default; (g) to any participant or assignee of Lender or the
Collateral Agent or any prospective participant or assignee (other than any
Disqualified Lender); provided, that such participant or assignee or prospective
participant or assignee agrees in writing to be bound by this Section prior to
disclosure; or (h) otherwise with the prior consent of Borrower; provided, that
any disclosure made in violation of this Agreement shall not affect the
obligations of Borrower or any of its Affiliates under this Agreement or the
other Loan Documents.

 

15. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CONNECTICUT. EACH OF BORROWER, COLLATERAL AGENT
AND LENDER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF CONNECTICUT. BORROWER, COLLATERAL AGENT
AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of page intentionally left blank.]

 

50

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  BORROWER:   MUSTANG BIO, INC.         By: /s/ Manuel Litchman, M.D.   Name:
Manuel Litchman, M.D.   Title: President and CEO       LENDER:   HORIZON
TECHNOLOGY FINANCE CORPORATION         By: /s/ Robert D. Pomeroy, Jr.   Name:
Robert D. Pomeroy, Jr.   Title: Chief Executive Officer

 

[SIGNATURE PAGE TO VENTURE LOAN AND SECURITY AGREEMENT]

 

 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A Disclosure Schedule Exhibit B Funding Certificate Exhibit C Form of
Note Exhibit D Form of Legal Opinion Exhibit E Form of Officer’s Certificate

 

 

 